Exhibit 10.37

 

EXECUTION VERSION

 

REDACTED COPY

 

Portions of this Exhibit 10.37 have been omitted pursuant to a confidential
treatment request. The omitted material has been filed separately with the
Securities and Exchange Commission.

 

 

 

WILLIS ENGINE SECURITIZATION TRUST,

Issuer

 

and

 

WILLIS LEASE FINANCE CORPORATION,
Servicer

 

 

and

 

FORTIS CAPITAL.

and HSH NORDBANK AG,

as Series A2 Note Holders

 

 

--------------------------------------------------------------------------------

 

 

SERIES A2 NOTE PURCHASE AND LOAN AGREEMENT

 

Dated as of August 9, 2005

 

--------------------------------------------------------------------------------

 

SERIES A2 NOTES

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

 

Section 1.01.

Definitions

 

Section 1.02.

Other Definitional Provisions

 

 

 

 

ARTICLE II

 

 

 

 

PURCHASE AND SALE

 

 

 

 

Section 2.01.

Sale and Delivery of the Series A2 Notes

 

Section 2.02.

Funding of Loans

 

Section 2.03.

Increase or Decrease in Maximum Commitments

 

 

 

 

ARTICLE III

 

 

 

 

CONDITIONS PRECEDENT TO OBLIGATION OF THE SERIES A2 NOTEHOLDERS

 

 

 

 

Section 3.01.

Conditions Precedent to Issuance of Series A2 Notes

 

Section 3.02.

Conditions Precedent on Initial Closing Date

 

Section 3.03.

Conditions Precedent To Loans

 

 

 

 

ARTICLE IV

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF WEST AND WILLIS

 

 

 

 

Section 4.01.

Representations and Warranties of WEST

 

Section 4.02.

Representations and Warranties and Agreements of Willis

 

 

 

 

ARTICLE V

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF THE SERIES A2 NOTEHOLDERS

 

 

 

 

Section 5.01.

Authority, etc.

 

Section 5.02.

Securities Act

 

 

 

 

ARTICLE VI

 

 

 

 

OTHER COVENANTS

 

 

 

 

Section 6.01.

Securities Act

 

Section 6.02.

Legal Conditions to Closing

 

 

--------------------------------------------------------------------------------


 

Section 6.03.

Expenses and Fees

 

Section 6.04.

Mutual Obligations

 

Section 6.05.

Pledge to Liquidity Providers

 

 

 

 

ARTICLE VII

 

 

 

 

INDEMNIFICATION

 

 

 

 

Section 7.01.

Indemnification by WEST

 

Section 7.02.

Indemnification by Willis

 

Section 7.03.

Procedure

 

Section 7.04.

Defense of Claims

 

 

 

 

ARTICLE VIII

 

 

 

 

MISCELLANEOUS

 

 

 

 

Section 8.01.

Amendments

 

Section 8.02.

Notices

 

Section 8.03.

No Waiver; Remedies

 

Section 8.04.

Binding Effect; Assignability

 

Section 8.05.

GOVERNING LAW; JURISDICTION

 

Section 8.06.

No Proceedings

 

Section 8.07.

Execution in Counterparts

 

Section 8.08.

Limited Recourse

 

Section 8.09.

Survival

 

Section 8.10.

Appointment of Agent for Service of Process

 

 

 

 

SCHEDULES

 

 

 

 

SCHEDULE 1

Maximum Commitments

 

SCHEDULE 2

Addresses of Series A2 Noteholders

 

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

Form of Loan Request

 

EXHIBIT B

Form of Assignment and Assumption

 

 

ii

--------------------------------------------------------------------------------


 

SERIES A2 NOTE PURCHASE AND LOAN AGREEMENT (“Series A2 Note Purchase Agreement”)
dated as of August 9 2005, among WILLIS ENGINE SECURITIZATION TRUST, a Delaware
statutory trust (“WEST”), WILLIS LEASE FINANCE CORPORATION, a Delaware
corporation (the “Servicer”), Fortis Captial Corp., a Connecticut corporation
(“Fortis”), and HSH NORDBANK, AG, a German banking corporation (“HSH” and
together with Fortis, the initial “Series A2 Noteholders”).

 

PREAMBLE

 

WHEREAS, WEST has entered into the Indenture, dated as of August 9, 2005 (the
“Indenture”), with Deutsche Bank Trust Company Americas, a New York banking
corporation (“Deutsche Bank”), as indenture trustee (“Indenture Trustee”); and

 

WHEREAS, WEST and the Indenture Trustee have entered into the Series A2
Supplement to the Indenture, dated as of August 9, 2005 (the “Series A2
Supplement”), pursuant to which WEST is to issue the Series A2 Notes in an
initial aggregate Maximum Principal Balance of $100,000,000;

 

WHEREAS, the Series A2 Noteholders are willing to make loans to WEST on the
Initial Closing Date and from time to time thereafter until the occurrence of a
Conversion Event, and the obligation of WEST to repay such Loans will be
represented by the Series A2 Notes;

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 


SECTION 1.01.          DEFINITIONS.  (A)  CAPITALIZED TERMS USED HEREIN AND NOT
OTHERWISE DEFINED SHALL HAVE THE MEANING SET FORTH IN THE INDENTURE.  WHENEVER
USED IN THIS AGREEMENT, THE FOLLOWING WORDS AND PHRASES SHALL HAVE THE FOLLOWING
MEANINGS, AND THE DEFINITIONS OF SUCH TERMS ARE APPLICABLE TO THE SINGULAR AS
WELL AS THE PLURAL FORMS OF SUCH TERMS AND TO THE MASCULINE AS WELL AS TO THE
FEMININE AND NEUTER GENDERS OF SUCH TERMS.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement,
substantially in the form of Exhibit B attached hereto, pursuant to which the
transferee of a Series A2 Note agrees to make Series A2 Loans to the extent of
the Unused Commitment allocable to the Series A2 Note that is transferred to
such transferee.

 

“Buyer” has the meaning set forth in Section 3.03(m) hereof.

 

“Commercial Paper Notes” means commercial paper notes issued by, or on behalf
of, a CP Noteholder for the purpose of funding or maintaining its Loans to WEST
and its holding of its Series A2 Note, including all such commercial paper notes
so issued to re-finance matured commercial paper notes issued by, or on behalf
of, such CP Noteholder that were originally issued to finance or maintain such
CP Noteholder’s Loans to WEST and such holding.

 

--------------------------------------------------------------------------------


 

“Conversion Date” means July 31, 2007 or such later date to which the Conversion
Date may be extended (if extended) in the sole discretion of the Series A2 Note
Purchasers in accordance with the terms of Section 2.03(b) hereof.

 

“CP Noteholder” means any Series A2 Noteholder that will fund or maintain its
Loans and its holding of its Series A2 Note with the issuance of Commercial
Paper Notes.

 

“Eligible Transferee” means (i) an Affiliate of a Series A2 Noteholder, or
(ii) any other then existing Series A2 Noteholder, or (iii) a commercial bank,
insurance company or other financial institution that (x) complies with the
transfer provisions of Section 2.11 of the Indenture, and (y) if such transfer
is to occur prior to the Conversion Date, such transferee in the reasonable
determination of WEST, has the capability to make Loans to WEST up to the Unused
Commitment in respect of the Series A2 Note being transferred to such financial
institution and is otherwise reasonably acceptable to WEST, as evidenced to the
Indenture Trustee in writing (which approval shall not be unreasonably withheld
or delayed).

 

“Engine Information” means, with respect to any Engine, the manufacturer, type
and model of such Engine, and manufacturer’s serial numbers of such Engine.

 

“Funding Date” means as to any Loan, the Business Day that is specified in the
Funding Request for such Loan in accordance with Section 2.02 hereof.

 

“Funding Date Engine” has the meaning set forth in Section 3.03(m)hereof.

 

“Funding Request” means a written request by WEST to obtain Loans from the
Series A2 Noteholders, such notice to be in the form of Exhibit A hereto and to
conform to requirements of Section 2.02 hereof.

 

“Indemnified Party” has the meaning specified in Section 7.01 hereof.

 

“Indenture” means the Indenture, as supplemented by the Supplements, including
the Series A2 Supplement, as the same may be amended and supplemented from time
to time.

 

“Liquidity Agreement” means any agreement to which a CP Noteholder is a party
and under which one or more Liquidity Providers has agreed to purchase from such
CP Noteholder the Series A2 Notes held by such CP Noteholder and to assume such
CP Noteholder’s obligation to make Loans in an amount up to the Unused
Commitment of such CP Noteholder.

 

“Liquidity Provider” means any financial institution that is an Eligible
Transferee and a party to a Liquidity Agreement with a CP Noteholder.

 

“Loans” means the Series A2 Loans and the Series B2 Loans.

 

“Material Adverse Effect” has the meaning specified in Section 4.01(a) hereof.

 

“Maximum Commitment” shall mean (a), for all Series A2 Noteholders, $100,000,000
in the aggregate, which amount may be increased up to $150,000,000 as provided
in Section 2.03(d) of the Series A2 Supplement and Section 2.03(c) hereof, and
(b), for each Series A2

 

2

--------------------------------------------------------------------------------


 

Noteholder, the amount set forth opposite the name of such Series A2 Noteholder
in Schedule 1 attached hereto, increased proportionately in the event of any
increase in the aggregate Maximum Commitment described in clause (a) of this
definition.

 

“Maximum Principal Balance” shall mean, with respect to any Warehouse Note, the
maximum amount that WEST may borrow from the holder of such Warehouse Note,
which shall be equal to the Maximum Commitment of such holder.

 

“Notes” means the Series A Notes and the Series B Notes.

 

“Series A Notes” means, collectively, (a) the $100,000,000 in maximum principal
amount of WEST’s Series A2 Notes dated August 9, 2005 and issued pursuant to
this Series A2 Note Purchase Agreement and the Series A2 Supplement and (b) the
$200,000,000 in stated principal amount of WEST’s Series A1 Notes dated
August 9, 2005 and issued pursuant to the Series A1 Note Purchase Agreement and
the Series A1 Supplement.

 

“Series A2 Loan” means a funding by the Series A2 Noteholder of a loan to WEST
pursuant to Article II hereof.

 

“Series A2 Noteholder” means, initially, Fortis and HSH and, at any time of
determination for the Series A2 Notes thereafter, any person in whose name a
Series A2 Note is registered in the Register.

 

“Series A2 Note Purchase Agreement” means this Series A2 Note Purchase and Loan
Agreement, dated as of August 9, 2005, among WEST, Willis and the Series A2 Note
Purchasers, as may be amended, modified or supplemented from time to time in
accordance with its terms.

 

 “Series A2 Related Documents” means the Series A2 Transaction Documents and the
Related Documents, as the same may be amended, supplemented, restated, replaced
or otherwise modified from time to time.

 

“Series A2 Supplement” means the Series A2 Supplement dated as of August 9,
2005, between WEST and the Indenture Trustee, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Series B Notes” means, collectively, (a) the $28,276,878 in stated principal
amount of WEST’s Series B1 Notes dated August 9, 2005 and issued pursuant to the
Series B1 Note Purchase Agreement and the Series B1 Supplement, and (b) the
$13,558,400 in maximum principal amount of WEST’s Series B2 Notes dated
August 9. 2005 and issued pursuant to the Series B2 Note Purchase Agreement and
the Series B2 Supplement.

 

“Series B2 Loan” means, individually or in the aggregate, a loan to WEST by the
Holder or Holders of the Series B2 Notes pursuant to the Series B2 Supplement
and the Series B2 Note Purchase Agreement.

 

“Series B2 Note Purchase Agreement” means the Series B2 Note Purchase and Loan
Agreement, dated as of August 9, 2005, among WEST, Willis and the Series B2
Noteholders.

 

3

--------------------------------------------------------------------------------


 

“Series B2 Noteholders” means, on the Closing Date, Fortis and HSH and, at any
time of determination thereafter, any person in whose name a Series B2 Note is
registered in the Register.

 

“Series B2 Supplement” means the Series B2 Supplement to the Indenture, dated as
of August 9, 2005, between WEST and the Indenture Trustee.

 

 “Third Party Claim” has the meaning specified in Section 7.01 hereof.

 


SECTION 1.02.          OTHER DEFINITIONAL PROVISIONS.  THE CONVENTIONS OF
CONSTRUCTION AND USAGE SET FORTH IN SECTION 1.02 OF THE INDENTURE ARE HEREBY
INCORPORATED BY REFERENCE IN THIS SUPPLEMENT.

 

ARTICLE II

PURCHASE AND SALE

 


SECTION 2.01.          SALE AND DELIVERY OF THE SERIES A2 NOTES.  IN RELIANCE ON
THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS AND ON THE TERMS AND CONDITIONS
SET FORTH HEREIN AND IN THE INDENTURE AND THE SERIES A2 SUPPLEMENT, WEST AGREES
TO SELL, AND EACH OF THE SERIES A2 NOTEHOLDERS SEVERALLY AND NOT JOINTLY AGREES
TO PURCHASE, ON THE INITIAL CLOSING DATE, A SERIES A2 NOTE WITH THE MAXIMUM
PRINCIPAL BALANCE FOR EACH SERIES A2 NOTEHOLDER SET FORTH IN SCHEDULE 1 (WHICH
MAXIMUM PRINCIPAL BALANCES MAY BE INCREASED PURSUANT TO SECTION 2.03(A) HEREOF
AND SECTION 2.03(D) OF THE SERIES A2 SUPPLEMENT).  THE SERIES A2 NOTES SHALL BE
DULY EXECUTED BY WEST, DULY AUTHENTICATED BY THE INDENTURE TRUSTEE AND
REGISTERED IN THE NAMES OF THE SERIES A2 NOTEHOLDERS.  THE ACTUAL OUTSTANDING
PRINCIPAL BALANCE OF EACH SERIES A2 NOTE WILL BE EQUAL TO THE PRINCIPAL AMOUNT
OF THE LOANS MADE BY THE HOLDER THEREOF FROM TIME TO TIME IN ACCORDANCE WITH THE
TERMS HEREOF AND OF THE SERIES A2 SUPPLEMENT MINUS ANY PAYMENTS OF THE PRINCIPAL
AMOUNT OF THE SERIES A2 NOTES MADE IN ACCORDANCE WITH THE TERMS THEREOF AND THE
SERIES A2 SUPPLEMENT AND THE INDENTURE.

 


SECTION 2.02.          FUNDING OF LOANS.  (A)  ON THE TERMS AND CONDITIONS
HEREINAFTER SET FORTH, EACH SERIES A2 NOTEHOLDER SEVERALLY AND NOT JOINTLY
AGREES THAT IT WILL MAKE LOANS TO WEST, ON THE INITIAL CLOSING DATE AND FROM
TIME TO TIME THEREAFTER UNTIL THE OCCURRENCE OF A CONVERSION EVENT, UPON THE
RECEIPT OF A FUNDING REQUEST FROM WEST AND OTHERWISE AS PROVIDED IN THIS
SECTION 2.02 AND IN EACH SUBJECT TO SATISFACTION OF THE APPLICABLE CONDITIONS
PRECEDENT SET FORTH IN ARTICLE III HEREOF AND IN ARTICLE IV OF THE SERIES A2
SUPPLEMENT, IN A TOTAL AMOUNT OUTSTANDING AT ANY TIME UP TO ITS MAXIMUM
COMMITMENT.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT WEST SHALL NOT HAVE ANY
RIGHT TO RECEIVE, AND EACH SERIES A2 NOTEHOLDER SHALL NOT HAVE ANY OBLIGATION TO
DISBURSE, (X) ANY AMOUNT IN EXCESS OF THE MAXIMUM COMMITMENT OF SUCH SERIES A2
NOTEHOLDER OR (Y) ANY AMOUNT WHATSOEVER ON OR AFTER THE DATE ON WHICH A
CONVERSION EVENT OCCURS.  UNDER NO CIRCUMSTANCES SHALL THE SERIES A2 NOTEHOLDERS
FUND ANY LOANS IF AFTER GIVING EFFECT TO SUCH LOANS, (I) THE AGGREGATE SERIES A2
NOTE OUTSTANDING PRINCIPAL BALANCE OUTSTANDING HEREUNDER WOULD EITHER (A) EXCEED
THE SERIES A2 MAXIMUM COMMITMENT OR (B) RESULT IN A

 

4

--------------------------------------------------------------------------------


 


SENIOR BORROWING BASE DEFICIENCY OR (II) THE AGGREGATE NOTE PRINCIPAL BALANCE
WOULD EXCEED THE MAXIMUM BORROWING BASE.

 


(B)           ON THE INITIAL CLOSING DATE, EACH OF THE SERIES A2 NOTEHOLDERS
SHALL, UPON SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN SECTIONS 3.02
AND 3.03 HEREOF, MAKE A LOAN TO WEST IN THE AMOUNT SET FORTH BESIDE ITS NAME ON
SCHEDULE 1.


 


(C)           ON ANY BUSINESS DAY AFTER THE INITIAL CLOSING DATE AND PRIOR TO
THE DATE ON WHICH A CONVERSION EVENT OCCURS, EACH OF THE SERIES A2 NOTEHOLDERS
AGREES THAT IT SHALL MAKE A LOAN TO WEST IN THE AMOUNT SPECIFIED IN A FUNDING
REQUEST DELIVERED TO THE SERIES A2 NOTEHOLDERS BY WEST AT LEAST THREE BUSINESS
DAYS PRIOR TO THE FUNDING DATE SET FORTH IN SUCH FUNDING REQUEST, WHICH SHALL
SPECIFY (I) THE AGGREGATE AMOUNT OF THE LOANS TO BE MADE BY THE SERIES A2
NOTEHOLDERS AND THE AMOUNT OF THE LOAN TO BE MADE BY EACH INDIVIDUAL SERIES A2
NOTEHOLDER ON SUCH FUNDING DATE, (II) THE PROPOSED FUNDING DATE, AND (III) THE
USE OF THE PROCEEDS OF SUCH LOANS, INCLUDING THE ENGINE INFORMATION FOR ANY
FUNDING DATE ENGINE BEING ACQUIRED WITH THE PROCEEDS OF SUCH LOANS.  EACH
FUNDING REQUEST DELIVERED BY WEST PURSUANT TO THIS SECTION 2.04 SHALL BE
IRREVOCABLE.  ON THE FUNDING DATE, EACH OF THE SERIES A2 NOTEHOLDERS SHALL, UPON
SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE III HEREOF AND
ARTICLE IV OF THE SERIES A2 SUPPLEMENT, MAKE AVAILABLE TO WEST BY WIRE TRANSFER
IN IMMEDIATELY AVAILABLE FUNDS, AT SUCH BANK OR OTHER LOCATION REASONABLY
DESIGNATED BY WEST IN THE APPLICABLE FUNDING REQUEST, AN AMOUNT EQUAL TO THE
AMOUNT OF SUCH LOAN RELATED TO SUCH FUNDING.


 


(D)           IF ANY SERIES A2 NOTEHOLDER SHALL DEFAULT ON ITS OBLIGATION TO
MAKE A LOAN ON ANY FUNDING DATE, ONE OR MORE OF THE OTHER SERIES A2 NOTEHOLDERS
MAY ELECT (BUT SHALL NOT BE REQUIRED TO) TO MAKE THE LOAN OF THE DEFAULTING
SERIES A2 NOTEHOLDER.  IN SUCH EVENT, THE MAXIMUM PRINCIPAL BALANCE OF THE
SERIES A2 NOTE HELD BY THE DEFAULTING SERIES A2 NOTEHOLDER AND THE MAXIMUM
COMMITMENT OF THE DEFAULTING SERIES A2 NOTEHOLDER SHALL BE REDUCED BY THE AMOUNT
OF THE LOAN SO MADE, AND THE MAXIMUM PRINCIPAL BALANCE OF THE SERIES A2 NOTE
HELD BY THE SERIES A2 NOTEHOLDER MAKING SUCH LOAN AND THE MAXIMUM COMMITMENT OF
SUCH SERIES A2 NOTEHOLDER SHALL BE INCREASED BY THE AMOUNT OF SUCH LOAN.


 


(E)           WEST MAY, WITHIN 75 DAYS, BUT NO LATER THAN 45 DAYS, PRIOR TO THE
THEN EXISTING CONVERSION DATE, BY WRITTEN NOTICE TO EACH SERIES A2 NOTEHOLDER,
MAKE WRITTEN REQUEST FOR THE SERIES A2 NOTE NOTEHOLDERS TO EXTEND THE CONVERSION
DATE FOR AN ADDITIONAL PERIOD OF 364 DAYS.  THE SERIES A2 NOTEHOLDERS SHALL MAKE
A DETERMINATION, IN THEIR SOLE DISCRETION AND AFTER A FULL CREDIT REVIEW, NOT
MORE THAN 30 DAYS AND NOT LESS THAN 15 DAYS PRIOR TO THE THEN APPLICABLE
CONVERSION DATE AS TO WHETHER OR NOT THEY WILL AGREE TO EXTEND THE CONVERSION
DATE; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY SERIES A2 NOTEHOLDER TO MAKE A
TIMELY RESPONSE TO WEST’S REQUEST FOR EXTENSION OF THE CONVERSION DATE SHALL BE
DEEMED TO CONSTITUTE A REFUSAL BY SUCH SERIES A2 NOTEHOLDERS TO EXTEND THE
CONVERSION DATE.  IT SHALL BE A CONDITION TO THE EXTENSION OF THE CONVERSION
DATE THAT (I) THE COMMITMENT OF ALL OF THE SERIES A2 NOTEHOLDERS UNDER THE
SERIES A2 NOTE PURCHASE AGREEMENT BE EXTENDED TO THE SAME DATE, (II) A RATING
AGENCY CONFIRMATION SHALL HAVE BEEN RECEIVED IN RESPECT OF SUCH EXTENSION AND
(III) THE COMMITMENTS OF ALL SERIES B2 NOTEHOLDERS UNDER THE SERIES B2 NOTE
PURCHASE AGREEMENT BE EXTENDED TO THE SAME DATE.

 

5

--------------------------------------------------------------------------------


 


SECTION 2.03.          INCREASE OR DECREASE IN MAXIMUM COMMITMENTS.  (A)  WEST
MAY ELECT TO INCREASE THE AGGREGATE MAXIMUM PRINCIPAL BALANCES OF THE SERIES A2
NOTES AND THE AGGREGATE MAXIMUM COMMITMENTS OF THE SERIES A2 NOTEHOLDERS TO AN
AMOUNT GREATER THAN $100,000,000 BUT NOT IN EXCESS OF $150,000,000, SUBJECT TO
THE RECEIPT OF (I) THE PRIOR WRITTEN CONSENT OF ALL OF THE SERIES A2 NOTEHOLDERS
AND (II) A RATING AGENCY CONFIRMATION, PROVIDED THAT, AS A CONDITION OF ANY SUCH
INCREASE, WEST ALSO SHALL ELECT TO INCREASE THE MAXIMUM PRINCIPAL BALANCES OF
THE SERIES B2 NOTES AND THE MAXIMUM COMMITMENTS OF THE SERIES B2 NOTEHOLDERS BY
A PROPORTIONATE AMOUNT, AS PROVIDED IN THE SERIES B2 SUPPLEMENT AND THE
SERIES B2 NOTE PURCHASE AGREEMENT. ANY INCREASE PURSUANT TO THE PRECEDING
SENTENCE SHALL BE APPLIED TO INCREASE THE MAXIMUM PRINCIPAL BALANCES OF THE
INDIVIDUAL SERIES A2 NOTES AND THE MAXIMUM COMMITMENTS OF THE SERIES A2
NOTEHOLDERS PROPORTIONATELY TO THE MAXIMUM PRINCIPAL BALANCES OF THE SERIES A2
NOTES HELD BY THE SERIES A2 NOTEHOLDERS IMMEDIATELY PRIOR TO SUCH INCREASE, AND
EACH SERIES A2 NOTEHOLDER AGREES THAT ITS MAXIMUM COMMITMENT SHALL BE INCREASED
BY AN AMOUNT EQUAL TO THE AMOUNT BY WHICH THE MAXIMUM PRINCIPAL BALANCE OF ITS
SERIES A2 NOTE IS SO INCREASED, AND THAT SUCH INCREASES SHALL BE DEEMED TO OCCUR
WITHOUT ANY SERIES A2 NOTEHOLDER HAVING TO SURRENDER ITS SERIES A2 NOTES IN
EXCHANGE FOR A NEW SERIES A2 NOTE REFLECTING THE INCREASED MAXIMUM PRINCIPAL
BALANCE.

 


(B)           WEST MAY, UPON AT LEAST FIVE BUSINESS DAYS’ NOTICE TO THE
SERIES A2 NOTEHOLDERS, TERMINATE IN WHOLE OR REDUCE IN PART THE AGGREGATE
MAXIMUM COMMITMENTS OF THE SERIES A2 NOTEHOLDERS AND THE MAXIMUM PRINCIPAL
BALANCES OF THE SERIES A2 NOTES IN AN AGGREGATE AMOUNT NOT TO EXCEED THE EXCESS
OF SUCH MAXIMUM PRINCIPAL BALANCES OVER THE THEN AGGREGATE OUTSTANDING PRINCIPAL
BALANCE OF THE SERIES A2 NOTES; PROVIDED THAT ANY PARTIAL REDUCTION OF THE
AGGREGATE MAXIMUM COMMITMENTS OF THE SERIES A2 NOTEHOLDERS AND THE MAXIMUM
PRINCIPAL BALANCES OF THE SERIES A2 NOTES SHALL BE APPLIED PRO RATA TO THE
INDIVIDUAL MAXIMUM COMMITMENTS OF THE SERIES A2 NOTEHOLDERS AND THE MAXIMUM
PRINCIPAL BALANCES OF THE SERIES A2 NOTES, RESPECTIVELY, AND SHALL BE
ACCOMPANIED BY A PROPORTIONATE PARTIAL REDUCTION OF THE AGGREGATE MAXIMUM
COMMITMENTS OF THE SERIES B2 NOTEHOLDERS. EACH NOTICE OF REDUCTION OR
TERMINATION PURSUANT TO THIS SECTION 2.03(B) SHALL BE IRREVOCABLE, AND SUCH
REDUCTION SHALL BE DEEMED TO OCCUR WITHOUT ANY SERIES A2 NOTEHOLDER HAVING TO
SURRENDER ITS SERIES A2 NOTES IN EXCHANGE FOR A NEW SERIES A2 NOTE REFLECTING
THE REDUCED MAXIMUM PRINCIPAL BALANCE.


 

ARTICLE III

CONDITIONS PRECEDENT TO OBLIGATION OF THE SERIES A2 NOTEHOLDERS

 


SECTION 3.01.          CONDITIONS PRECEDENT TO ISSUANCE OF SERIES A2 NOTES.  THE
OBLIGATION OF WEST TO ISSUE THE SERIES A2 NOTES TO THE SERIES A2 NOTEHOLDERS IS
SUBJECT TO SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:

 


(A)           ALL OF THE CONDITIONS PRECEDENT TO THE OBLIGATIONS OF WEST SET
FORTH IN SECTION 6A OF THE SERIES A1 NOTE PURCHASE AGREEMENT SHALL HAVE BEEN
SATISFIED BY WEST AND WEST, WILLIS AND THE SERIES A1 NOTEHOLDERS SHALL HAVE
EXECUTED AND DELIVERED THE SERIES A1 NOTE PURCHASE AGREEMENT.


 


(B)           WEST, WILLIS AND THE SERIES A2 NOTEHOLDERS SHALL HAVE EXECUTED AND
DELIVERED THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


(C)           WEST, WILLIS AND THE SERIES B2 NOTEHOLDERS SHALL HAVE EXECUTED AND
DELIVERED THE SERIES B2 NOTE PURCHASE AGREEMENT.


 


(D)           WEST, WILLIS AND THE SERIES B1 NOTEHOLDERS SHALL HAVE EXECUTED AND
DELIVERED THE SERIES B1 NOTE PURCHASE AGREEMENT.


 


SECTION 3.02.          CONDITIONS PRECEDENT ON INITIAL CLOSING DATE.  THE
EFFECTIVENESS OF THE AGREEMENT OF THE SERIES A2 NOTEHOLDERS TO MAKE THE LOANS
AND THEIR OBLIGATION TO MAKE THE INITIAL LOANS ON THE INITIAL CLOSING DATE IS
SUBJECT TO SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:

 


(A)           THE SERIES A2 NOTEHOLDERS SHALL HAVE RECEIVED FROM WEST A
CERTIFICATE, DATED THE INITIAL CLOSING DATE AND EXECUTED BY A CONTROLLING
TRUSTEE, TO THE EFFECT THAT:


 

(I)            THE REPRESENTATIONS AND WARRANTIES OF WEST IN THIS AGREEMENT AND
THE SERIES A2 SUPPLEMENT ARE ACCURATE IN ALL MATERIAL RESPECTS AS OF THE INITIAL
CLOSING DATE; AND

 

(II)           WEST HAS COMPLIED WITH ALL THE AGREEMENTS AND SATISFIED ALL THE
CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED AT OR BEFORE THE INITIAL
CLOSING DATE.

 


(B)           THE SERIES A2 NOTEHOLDERS SHALL HAVE RECEIVED FROM WILLIS A
CERTIFICATE, DATED THE INITIAL CLOSING DATE AND EXECUTED BY A RESPONSIBLE
OFFICER, TO THE EFFECT THAT:


 

(I)            THE REPRESENTATIONS AND WARRANTIES OF WILLIS IN THIS AGREEMENT
AND IN THE OTHER RELATED DOCUMENTS TO WHICH WILLIS IS A PARTY ARE ACCURATE IN
ALL MATERIAL RESPECTS AS OF THE INITIAL CLOSING DATE; AND

 

(II)           WILLIS HAS COMPLIED WITH ALL THE AGREEMENTS AND SATISFIED ALL THE
CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED AT OR BEFORE THE INITIAL
CLOSING DATE.

 


(C)           THE SERIES A2 NOTEHOLDERS SHALL HAVE RECEIVED THE FOLLOWING:


 

(I)            WITH RESPECT TO WILLIS A GOOD STANDING CERTIFICATE FROM THE
SECRETARY OF STATE OF THE STATE OF DELAWARE, DATED NOT EARLIER THAN TEN DAYS
BEFORE THE CLOSING DATE,

 

(II)           WITH RESPECT TO WEST A GOOD STANDING CERTIFICATE FROM THE
SECRETARY OF STATE OF THE STATE OF DELAWARE, DATED NOT EARLIER THAN TEN DAYS
BEFORE THE CLOSING DATE, AND

 

(III)          WITH RESPECT TO WEST FUNDING, A GOOD STANDING CERTIFICATE FROM
THE SECRETARY OF STATE OF DELAWARE, DATED NOT EARLIER THAN TEN DAYS BEFORE THE
CLOSING DATE.

 


(D)           THE SERIES A2 NOTEHOLDERS SHALL HAVE RECEIVED FROM THE SECRETARY
OR OTHER RESPONSIBLE OFFICER OF WILLIS, IN THE OFFICER’S INDIVIDUAL CAPACITY, A
CERTIFICATE, DATED THE INITIAL CLOSING DATE, TO THE EFFECT THAT:

 

7

--------------------------------------------------------------------------------


 

(I)            EACH INDIVIDUAL WHO, AS AN OFFICER OR REPRESENTATIVE OF WILLIS,
SIGNED THIS AGREEMENT, ANY RELATED DOCUMENT OR ANY OTHER DOCUMENT OR CERTIFICATE
DELIVERED ON OR BEFORE THE INITIAL CLOSING DATE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT OR IN THE RELATED DOCUMENTS WAS AT
THE RESPECTIVE TIMES OF SUCH SIGNING AND DELIVERY, AND IS AS OF THE INITIAL
CLOSING DATE, DULY ELECTED OR APPOINTED, QUALIFIED, AND ACTING AS SUCH OFFICER
OR REPRESENTATIVE, AND THE SIGNATURE OF THE INDIVIDUAL APPEARING ON THE
DOCUMENTS AND CERTIFICATES IS THE OFFICER’S GENUINE SIGNATURE; AND

 

(II)           NO EVENT (INCLUDING ANY ACT OR OMISSION ON THE PART OF WILLIS)
HAS OCCURRED SINCE THE DATE OF THE GOOD STANDING CERTIFICATE REFERRED TO IN
PARAGRAPH (C) ABOVE THAT HAS AFFECTED THE GOOD STANDING OF WILLIS UNDER THE LAWS
OF THE STATE OF DELAWARE.

 

(III)          ATTACHED TO SUCH CERTIFICATE ARE ACCURATE COPIES OF THE
ORGANIZATIONAL DOCUMENTS OF WILLIS, AS IN EFFECT ON THE INITIAL CLOSING DATE,
AND OF THE RESOLUTIONS OF WILLIS AND ANY REQUIRED CONSENT RELATING TO THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT AND THE RELATED DOCUMENTS.

 


(E)           THE SERIES A2 NOTEHOLDERS SHALL HAVE RECEIVED FROM A CONTROLLING
TRUSTEE OF WEST A CERTIFICATE, DATED THE CLOSING DATE, TO THE EFFECT THAT:


 

(I)            EACH INDIVIDUAL WHO, AS A CONTROLLING TRUSTEE OR OTHER
REPRESENTATIVE OF WEST, SIGNED THIS AGREEMENT, ANY RELATED DOCUMENT, OR ANY
OTHER DOCUMENT OR CERTIFICATE DELIVERED ON OR BEFORE THE INITIAL CLOSING DATE IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT OR IN THE
RELATED DOCUMENTS, WAS AT THE RESPECTIVE TIMES OF SUCH SIGNING AND DELIVERY, AND
IS AS OF THE INITIAL CLOSING DATE, DULY ELECTED OR APPOINTED, QUALIFIED, AND
ACTING AS SUCH CONTROLLING TRUSTEE OR REPRESENTATIVE, AND THE SIGNATURE OF THE
INDIVIDUAL APPEARING ON THE DOCUMENTS AND CERTIFICATES IS SUCH CONTROLLING
TRUSTEE’S GENUINE SIGNATURE; AND

 

(II)           NO EVENT (INCLUDING ANY ACT OR OMISSION ON THE PART OF WEST) HAS
OCCURRED SINCE THE DATE OF THE GOOD STANDING CERTIFICATE REFERRED TO IN
PARAGRAPH (C) ABOVE THAT HAS AFFECTED THE GOOD STANDING OF WEST UNDER THE LAWS
OF THE STATE OF DELAWARE.

 

(III)          ATTACHED TO SUCH CERTIFICATE ARE ACCURATE COPIES OF THE TRUST
AGREEMENT OF WEST, AS IN EFFECT ON THE INITIAL CLOSING DATE, AND OF THE
RESOLUTIONS OF WEST, AND OF ANY REQUIRED CONSENT RELATING TO THE TRANSACTIONS
CONTEMPLATED IN THIS AGREEMENT AND THE RELATED DOCUMENTS.

 


(F)            THE SERIES A2 NOTEHOLDERS SHALL HAVE RECEIVED FROM THE SECRETARY
OR OTHER RESPONSIBLE OFFICER OF WEST FUNDING, IN THE OFFICER’S INDIVIDUAL
CAPACITY, A CERTIFICATE, DATED THE CLOSING DATE, TO THE EFFECT THAT:


 

(I)            EACH INDIVIDUAL WHO, AS AN OFFICER OR REPRESENTATIVE OF WEST
FUNDING, SIGNED ANY RELATED DOCUMENT OR ANY OTHER DOCUMENT OR CERTIFICATE
DELIVERED ON OR BEFORE THE INITIAL CLOSING DATE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED IN THE RELATED DOCUMENTS, WAS AT THE RESPECTIVE TIMES
OF SUCH SIGNING AND DELIVERY, AND IS AS OF THE INITIAL CLOSING DATE, DULY
ELECTED OR APPOINTED, QUALIFIED, AND ACTING AS SUCH OFFICER OR

 

8

--------------------------------------------------------------------------------


 

REPRESENTATIVE, AND THE SIGNATURE OF THE INDIVIDUAL APPEARING ON THE DOCUMENTS
AND CERTIFICATES IS THE OFFICER’S GENUINE SIGNATURE; AND

 

(II)           NO EVENT (INCLUDING ANY ACT OR OMISSION ON THE PART OF WEST
FUNDING) HAS OCCURRED SINCE THE DATE OF THE GOOD STANDING CERTIFICATE REFERRED
TO IN PARAGRAPH (C) ABOVE THAT HAS AFFECTED THE GOOD STANDING OF WEST FUNDING
UNDER THE LAWS OF ITS CHARTERING JURISDICTION, AND

 

(III)          ATTACHED TO SUCH CERTIFICATE ARE ACCURATE COPIES OF THE RELEVANT
ORGANIZATIONAL DOCUMENTS OF WEST FUNDING, AS IN EFFECT ON THE INITIAL CLOSING
DATE, AND OF THE RESOLUTIONS OF WEST FUNDING, AND OF ANY REQUIRED CONSENT
RELATING TO THE TRANSACTIONS CONTEMPLATED IN THE RELATED DOCUMENTS.

 


(G)           THE SERIES A2 NOTEHOLDERS SHALL HAVE RECEIVED FROM THOMAS C. NORD,
IN HIS CAPACITY AS GENERAL COUNSEL OF WILLIS AND PILLSBURY WINTHROP SHAW PITTMAN
LLP, IN ITS CAPACITY AS SPECIAL NEW YORK COUNSEL FOR WILLIS, WEST AND WEST
FUNDING, AN OPINION OR OPINIONS, DATED THE INITIAL CLOSING DATE AND ADDRESSED TO
THE SERIES A2 NOTEHOLDERS, ADDRESSING CORPORATE/ENTITY MATTERS, ENFORCEABILITY,
SECURITY INTEREST, TAX, SECURITIES LAW AND DISCLOSURE MATTERS, THAT IS OR ARE IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE SERIES A2 NOTEHOLDERS.


 


(H)           THE SERIES A2 NOTEHOLDERS SHALL HAVE RECEIVED FROM MORRIS, JAMES,
HITCHENS & WILLIAMS LLP, IN ITS CAPACITY AS SPECIAL DELAWARE COUNSEL FOR WILLIS,
WEST AND WEST FUNDING, AN OPINION OR OPINIONS, DATED THE INITIAL CLOSING DATE
AND ADDRESSED TO THE SERIES A2 NOTEHOLDERS, ADDRESSING DELAWARE ENTITY AND
SECURITY INTEREST PERFECTION MATTERS, THAT IS IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO THE SERIES A2 NOTEHOLDERS.


 


(I)            THE SERIES A2 NOTEHOLDERS SHALL HAVE RECEIVED FROM PILLSBURY
WINTHROP SHAW PITTMAN LLP, IN ITS CAPACITY AS SPECIAL BANKRUPTCY COUNSEL FOR
WILLIS, WEST AND WEST FUNDING, AN OPINION OR OPINIONS, DATED THE CLOSING DATE
AND ADDRESSED TO THE INDENTURE TRUSTEE AND THE SECURITY TRUSTEE, ADDRESSING
“TRUE SALE” MATTERS IN CONNECTION WITH THE TRANSFERS CONTEMPLATED UNDER THE
ASSET TRANSFER AGREEMENT, AND SUBSTANTIVE CONSOLIDATION WITH RESPECT TO WEST AND
ITS SUBSIDIARIES AND WILLIS, IN EACH CASE UNDER THE U.S. FEDERAL BANKRUPTCY LAW,
THAT IS OR ARE IN FORM AND SUBSTANCE ACCEPTABLE TO THE PLACEMENT AGENT IN ITS
SOLE DISCRETION.


 


(J)            THE SERIES A2 NOTES SHALL HAVE BEEN RATED BY MOODY’S AND FITCH
NOT LESS THAN BAA1 AND “A”, RESPECTIVELY, AND SUCH RATINGS SHALL NOT HAVE BEEN
RESCINDED.


 


(K)           THE SERIES A2 TRANSACTION DOCUMENTS AND THE RELATED DOCUMENTS
SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE PARTIES THERETO.


 


(L)            THE SERIES A2 NOTES SHALL HAVE BEEN EXECUTED BY WEST AND
AUTHENTICATED BY THE INDENTURE TRUSTEE.


 


(M)          EVIDENCE OF RECORDATION OF THE INITIAL ENGINE MORTGAGES WITH THE
FAA AND AN OPINION FROM MCAFEE & TAFT IN ITS CAPACITY AS SPECIAL THE SERIES A2
NOTES SHALL HAVE BEEN EXECUTED BY WEST AND AUTHENTICATED BY THE INDENTURE
TRUSTEE.

 

9

--------------------------------------------------------------------------------


 


(N)           ALL PROCEEDINGS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, THE OTHER SERIES A2 TRANSACTION DOCUMENTS AND THE RELATED
DOCUMENTS SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO THE SERIES A2
NOTEHOLDERS.


 


SECTION 3.03.          CONDITIONS PRECEDENT TO LOANS.  THE OBLIGATIONS OF THE
SERIES A2 NOTEHOLDERS TO MAKE LOANS ON ANY FUNDING DATE AFTER THE INITIAL
CLOSING DATE ARE SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT:

 


(A)           FUNDING REQUEST.  WEST SHALL HAVE DELIVERED A FUNDING REQUEST TO
THE SERIES A2 NOTEHOLDERS IN RESPECT OF SUCH LOANS AT LEAST THREE (3) BUSINESS
DAYS PRIOR TO THE FUNDING DATE.


 


(B)           SERIES A2 LOANS.  ON SUCH FUNDING DATE, LOANS ARE ALSO MADE BY THE
SERIES B2 NOTEHOLDERS UNDER THE SERIES B2 NOTE PURCHASE AGREEMENT IN AN AMOUNT
THAT SHALL BE ACCOMPANIED BY A PROPORTIONATE PARTIAL REDUCTION OF THE AGGREGATE
MAXIMUM COMMITMENTS OF THE SERIES A2 NOTEHOLDERS UNDER THIS AGREEMENT.


 


(C)           NO CONVERSION EVENT.  AS OF THE FUNDING DATE, AS APPLICABLE, NO
CONVERSION EVENT SHALL HAVE OCCURRED, UNLESS NOTEHOLDERS REPRESENTING ONE
HUNDRED PERCENT (100%) OF THE OUTSTANDING PRINCIPAL BALANCE OF THE SERIES A2
NOTES AND THE SERIES B2 NOTES HAVE WAIVED THE OCCURRENCE OF EACH AND EVERY
CONVERSION EVENT THAT HAS OCCURRED.

 


(D)           NO EARLY AMORTIZATION EVENT.  BEFORE AND AFTER GIVING EFFECT TO
SUCH LOAN, NO EARLY AMORTIZATION EVENT SHALL HAVE OCCURRED, UNLESS NOTEHOLDERS
REPRESENTING ONE HUNDRED PERCENT (100%) OF THE OUTSTANDING PRINCIPAL BALANCE OF
THE SERIES A2 NOTES AND THE SERIES B2 NOTE HAVE WAIVED THE OCCURRENCE OF EACH
AND EVERY EARLY AMORTIZATION EVENT THAT HAS OCCURRED.

 


(E)           NO SERVICER TERMINATION EVENT.  BEFORE AND AFTER GIVING EFFECT TO
SUCH LOAN, NO SERVICER TERMINATION EVENT SHALL HAVE OCCURRED, UNLESS NOTEHOLDERS
REPRESENTING ONE HUNDRED PERCENT (100%) OF THE OUTSTANDING PRINCIPAL BALANCE OF
THE SERIES A2 NOTES AND THE SERIES B2 NOTE HAVE WAIVED THE OCCURRENCE OF EACH
AND EVERY SERVICER TERMINATION EVENT THAT HAS OCCURRED.

 


(F)            NO VIOLATION OF MAXIMUM COMMITMENT.  BEFORE AND AFTER GIVING
EFFECT TO SUCH LOAN, THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF THE
SERIES A2 NOTES WILL NOT EXCEED THE MAXIMUM COMMITMENT OF THE SERIES A2
NOTEHOLDERS.

 


(G)           NO SENIOR BORROWING BASE DEFICIENCY.  BEFORE AND AFTER GIVING
EFFECT TO SUCH LOAN, AND THE ACQUISITION OF ANY ADDITIONAL ENGINE WITH THE
PROCEEDS THEREOF, NO SENIOR BORROWING BASE DEFICIENCY IS OR WOULD BE CONTINUING.

 


(H)           SENIOR BORROWING BASE AND JUNIOR BORROWING BASE.  BEFORE AND AFTER
GIVING EFFECT TO SUCH LOAN, THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF ALL
SERIES THEN OUTSTANDING DOES NOT EXCEED THE SENIOR BORROWING BASE OR THE JUNIOR
BORROWING BASE, AS THE CASE MAY BE.

 

10

--------------------------------------------------------------------------------


 


(I)            CERTIFICATE.  EACH OF THE FOLLOWING SHALL BE TRUE AND THE
INDENTURE TRUSTEE SHALL HAVE RECEIVED A CERTIFICATE SIGNED BY A CONTROLLING
TRUSTEE OF WEST STATING THAT

 

(I)            THE REPRESENTATIONS AND WARRANTIES OF WEST CONTAINED IN THIS
AGREEMENT ARE TRUE AND CORRECT ON AND AS OF THE FUNDING DATE, AS THOUGH MADE ON
AND AS OF SUCH DATE;

 

(II)           THE CONDITIONS DESCRIBED IN CLAUSES (A), (B) AND (C) ARE
SATISFIED; AND

 

(III)          NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING;

 


(J)            AVAILABLE COLLECTIONS AMOUNT.  IF THE PROCEEDS OF THE LOAN ARE
BEING USED TO INCREASE THE AVAILABLE COLLECTIONS AMOUNT ON ANY PAYMENT DATE, THE
INDENTURE TRUSTEE SHALL HAVE RECEIVED A CERTIFICATE FROM THE ADMINISTRATIVE
AGENT TO THE EFFECT THAT THE AVAILABLE COLLECTIONS AMOUNT FOR SUCH PAYMENT DATE
WITHOUT THE INCLUSION OF SUCH LOAN IS IN AN AMOUNT SUFFICIENT TO PAY BASE
INTEREST ON ALL SERIES B NOTES IN ACCORDANCE WITH SECTION 3.13 OF THE INDENTURE.

 


(K)           ENGINE MODIFICATIONS.  IF THE PROCEEDS OF THE LOAN ARE BEING USED
TO FUND MANDATORY ENGINE MODIFICATIONS OR DISCRETIONARY ENGINE MODIFICATIONS,
THE INDENTURE TRUSTEE, THE SERIES A2 NOTEHOLDERS AND THE SERIES B NOTEHOLDERS
SHALL HAVE RECEIVED (X) EVIDENCE SATISFACTORY TO THE INDENTURE TRUSTEE, THE
SERIES A2 NOTEHOLDERS AND THE SERIES B2 NOTEHOLDERS THAT THE APPROVALS BY THE
CONTROLLING TRUSTEES REQUIRED BY SECTION 5.03(C) OF THE INDENTURE AND (Y)
INVOICES OR OTHER EVIDENCE OF THE COST OF SUCH MANDATORY ENGINE MODIFICATIONS OR
DISCRETIONARY ENGINE MODIFICATIONS, AS THE CASE MAY BE, HAVE BEEN OBTAINED.

 


(L)            FUNDING DATE ENGINE.  IF THE PROCEEDS OF THE LOAN ARE TO BE USED
TO ACQUIRE THE THIRD REMAINING ENGINE OR AN ADDITIONAL ENGINE (ALL SUCH ENGINES
BEING COLLECTIVELY REFERRED TO HEREIN WITH RESPECT TO THE APPLICABLE FUNDING
DATE AS, THE “FUNDING DATE ENGINES”), THE INDENTURE TRUSTEE SHALL HAVE RECEIVED
EVIDENCE SATISFACTORY TO THE INDENTURE TRUSTEE AS TO THE FOLLOWING:

 

(I)            THE APPROVALS BY THE CONTROLLING TRUSTEES REQUIRED BY
SECTION 5.03(B) HAVE BEEN OBTAINED;

 

(II)           THE FUNDING DATE ENGINE SATISFIES THE REQUIREMENTS IN THE
DEFINITION OF AN “ENGINE” IN THE INDENTURE, AND THE PURCHASE PRICE FOR THE
FUNDING DATE ENGINE SATISFIES THE REQUIREMENTS OF SECTION 5.03(B) OF THE
INDENTURE;

 

(III)          NO EVENT OF LOSS HAS OCCURRED WITH RESPECT TO THE FUNDING DATE
ENGINE AND THAT NO OTHER DAMAGE HAS OCCURRED WITH RESPECT TO THE FUNDING DATE
ENGINE THAT WOULD MATERIALLY ADVERSELY AFFECT THE VALUE OF THE FUNDING DATE
ENGINE;

 

(IV)          THE MORTGAGE WITH RESPECT TO EACH FUNDING DATE ENGINE HAS BEEN
DULY REGISTERED WITH THE FAA, AND SUCH OTHER FILINGS AND ACTIONS AS THE
INDENTURE TRUSTEE REASONABLY DEEMS NECESSARY HAVE BEEN MADE AND TAKEN TO
ESTABLISH THE PRIORITY AND PERFECTION OF THE LIEN OF THE SECURITY TRUSTEE IN
EACH FUNDING DATE ENGINE AND THE OTHER COLLATERAL;

 

11

--------------------------------------------------------------------------------


 

(V)           THE LIEN CREATED BY EACH MORTGAGE CONSTITUTES A FIRST PRIORITY
SECURITY INTEREST IN THE APPLICABLE FUNDING DATE ENGINE AND ANY OTHER COLLATERAL
(INCLUDING THE ACCOUNTS) OWNED BY WEST FREE AND CLEAR OF LIENS (OTHER THAN
PERMITTED LIENS), AND ANY PRIOR FINANCING IN RESPECT OF ANY FUNDING DATE ENGINE
HAS BEEN FULLY PAID AND SATISFIED AND ANY LIENS CREATED IN CONNECTION WITH SUCH
PRIOR FINANCING HAVE BEEN RELEASED AND DISCHARGED ON ALL APPLICABLE PUBLIC
RECORDS, OR THE INDENTURE TRUSTEE HAS RECEIVED SUCH EVIDENCE OF THE RELEASE AND
DISCHARGE OF SUCH LIENS OR THE OBLIGATION OF THE LENDER UNDER SUCH PRIOR
FINANCING TO RELEASE AND DISCHARGE SUCH LIENS AS SHALL BE ACCEPTABLE TO THE
INDENTURE TRUSTEE;

 

(VI)          ALL NECESSARY FEES AND TAXES RELATING TO SUCH FILINGS AND
REGISTRATION HAVE BEEN PAID;

 

(VII)         IF APPLICABLE, UCC FINANCING STATEMENTS AND OTHER APPROPRIATE
FINANCING STATEMENTS (INCLUDING ONE OR MORE FINANCING STATEMENTS TO BE FILED
WITH RESPECT TO THE LEASE FOR EACH FUNDING DATE ENGINE) OR NOTICES AND CONSENTS,
DULY EXECUTED BY WEST OR THE BUYER OR OTHER APPROPRIATE PERSON, AND DULY FILED
WITH THE APPROPRIATE OFFICES OR REGISTERS AS DESIGNATED BY THE INDENTURE
TRUSTEE, AND WEST AND THE BUYER SHALL HAVE DONE SUCH OTHER ACTS REQUESTED BY THE
LENDER TO PERFECT THE SECURITY INTEREST OR CHARGE IN ANY COLLATERAL COVERED BY
ANY DOCUMENT (INCLUDING THE ACCOUNTS);

 

(VIII)        AFTER THE INCLUSION OF THE FUNDING DATE ENGINES, (I) THE
PERCENTAGE OF OFF-PRODUCTION ENGINES IN THE PORTFOLIO (MEASURED BY ADJUSTED
BORROWING VALUE) DOES NOT EXCEED *** UNTIL THE FOURTH ANNIVERSARY OF THE CLOSING
DATE AND *** THEREAFTER, AND (II) THE ADMINISTRATIVE AGENT SHALL HAVE PROVIDED A
SCHEDULE SHOWING THE TOTAL AMOUNTS OF THE INITIAL BORROWING VALUES OF THE
FUNDING DATE ENGINES AND THE ADJUSTED BORROWING VALUES OF ALL OTHER ENGINES
WITHIN EACH CONCENTRATION LIMIT CATEGORY AND OF OFF-PRODUCTION ENGINES AS A
PERCENTAGE OF THE AGGREGATE ADJUSTED BORROWING VALUE OF THE PORTFOLIO;

 

(IX)           THE MAKING OF THE LOAN OR LOANS WILL NOT RESULT IN A SENIOR
BORROWING BASE DEFICIENCY, JUNIOR BORROWING BASE DEFICIENCY OR MAXIMUM BORROWING
BASE DEFICIENCY, AND THE ADMINISTRATIVE AGENT SHALL HAVE PROVIDED A
SCHEDULE SHOWING THE TOTAL AMOUNTS OF THE INITIAL BORROWING VALUES OF THE
FUNDING DATE ENGINES AND THE ADJUSTED BORROWING VALUES OF ALL OTHER ENGINES IN
RELATION TO THE SERIES A NOTES BALANCES, SERIES B NOTES BALANCES AND AGGREGATE
NOTE BALANCES AFTER ALL LOANS ARE MADE ON THE FUNDING DATE AND CERTIFYING THAT
(A) THE SERIES A NOTE OUTSTANDING PRINCIPAL BALANCE (AFTER GIVING EFFECT TO THE
PROPOSED LOANS ON SUCH FUNDING DATE) WILL NOT EXCEED THE SENIOR BORROWING BASE
(CALCULATED AFTER GIVING EFFECT TO THE ACQUISITION OF SUCH ENGINE) AND (B) THE
SERIES B NOTE OUTSTANDING PRINCIPAL BALANCE (AFTER GIVING EFFECT TO THE PROPOSED
LOANS ON SUCH FUNDING DATE) WILL NOT EXCEED THE JUNIOR BORROWING BASE AND
COMPLIES WITH THE REQUIREMENTS THEREFOR SET FORTH IN THE INDENTURE AND THE
SERIES A2 SUPPLEMENT;

 

(X)            AN INVOICE, CONTRACT OR OTHER WRITTEN DOCUMENT EVIDENCING THE
AMOUNT OF THE PURCHASE PRICE OF EACH FUNDING DATE ENGINE; A COPY OF THE
APPRAISALS FOR EACH FUNDING DATE ENGINE, DATED NOT MORE THAN SIX (6) MONTHS
PRIOR TO THE FUNDING DATE AND,

 

--------------------------------------------------------------------------------

***           Confidential information omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission.

 

12

--------------------------------------------------------------------------------


 

(XI)           IF THE SELLER IS AN AFFILIATE OF WEST, EVIDENCE OF THE BOOK VALUE
OF THE FUNDING DATE ENGINE IN THE HANDS OF THE SELLER, AND THE ADMINISTRATIVE
AGENT SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE, THE SERVICER AND THE
SERIES A2 NOTEHOLDERS A CERTIFICATE AS TO THE INITIAL APPRAISED VALUE AND
INITIAL BORROWING VALUE OF EACH FUNDING DATE ENGINE; AND

 

(XII)          ALL CONDITIONS PRECEDENT UNDER THE ASSET TRANSFER AGREEMENT, WITH
RESPECT TO THE THIRD REMAINING ENGINE, OR THE APPLICABLE ACQUISITION AGREEMENT,
WITH RESPECT TO ANY ADDITIONAL ENGINE, SHALL HAVE BEEN SATISFIED OR WAIVED BY
THE RELEVANT PARTIES;

 


(M)          MORTGAGE AND ACQUISITION AGREEMENT.  IF THE PROCEEDS OF THE LOAN
ARE TO BE USED TO ACQUIRE A FUNDING DATE ENGINE, THE FOLLOWING DOCUMENTS SHALL
HAVE BEEN DULY EXECUTED AND DELIVERED BY THE INDICATED PARTIES: A MORTGAGE, DULY
EXECUTED AND DELIVERED BY THE ENGINE SUBSIDIARY OR ENGINE TRUST THAT WILL OWN
SUCH FUNDING DATE ENGINE (THE “BUYER”), AND AN ACQUISITION AGREEMENT, DULY
EXECUTED AND DELIVERED BY WEST, THE APPLICABLE SELLER AND ANY WEST SUBSIDIARY A
PARTY THERETO (INCLUDING THE BUYER, IF APPLICABLE);

 


(N)           LEASE.  IF A FUNDING DATE ENGINE IS SUBJECT TO A LEASE, (I) SUCH
LEASE MEETS THE REQUIREMENTS OF THE INDENTURE, (II) A CHATTEL PAPER COPY OF THE
LEASE FOR EACH FUNDING DATE ENGINE AND A CHATTEL PAPER COPY OF ANY LEASE
SUPPLEMENT FOR EACH FUNDING DATE ENGINE SHALL HAVE BEEN DELIVERED PURSUANT TO
THE REQUIREMENTS OF THE SECURITY TRUST AGREEMENT AND THE CUSTODIAL AGREEMENT (OR
IF ANY SUCH CHATTEL PAPER COPY DOES NOT EXIST, APPROPRIATE EVIDENCE WITH RESPECT
TO THE MISSING CHATTEL PAPER COPY REASONABLY ACCEPTABLE TO THE INDENTURE TRUSTEE
AND THE SERIES A2 NOTEHOLDERS), AND (III) THE LESSEE UNDER EACH LEASE RELATING
TO EACH FUNDING DATE ENGINE SHALL HAVE BEEN DIRECTED TO REMIT TO THE COLLECTIONS
ACCOUNT ALL LEASE PAYMENTS OWING PURSUANT TO SUCH LEASE;

 


(O)           MAINTENANCE RESERVES.  IF A FUNDING DATE ENGINE IS SUBJECT TO A
LEASE THAT REQUIRES MAINTENANCE RESERVES PAYMENTS, ANY MAINTENANCE RESERVE
PAYMENT BALANCE FOR EACH SUCH FUNDING DATE ENGINE SHALL HAVE BEEN TRANSFERRED TO
THE ENGINE RESERVE ACCOUNT.

 


(P)           SECURITY DEPOSITS.  IF A FUNDING DATE ENGINE IS SUBJECT TO A LEASE
THAT REQUIRES SECURITY DEPOSITS, SUCH SECURITY DEPOSITS, IF ANY, FOR EACH SUCH
FUNDING DATE ENGINE THAT ARE IN THE FORM OF CASH OR FUNDS SHALL HAVE BEEN
TRANSFERRED TO THE SECURITY DEPOSIT ACCOUNT AND SUCH SECURITY DEPOSITS, IF ANY,
IN THE FORM OF LETTERS OF CREDIT OR SIMILAR COLLATERAL SHALL HAVE BEEN
TRANSFERRED TO THE SECURITY TRUSTEE.

 


(Q)           ENGINE TRUSTEE DOCUMENTS.  WITH RESPECT TO EACH FUNDING DATE
ENGINE OWNED OR TO BE OWNED BY AN ENGINE TRUSTEE, THE SECURITY TRUSTEE SHALL
HAVE RECEIVED FROM SUCH ENGINE TRUSTEE (I) A COPY OF THE RESOLUTIONS OF THE
BOARD OF DIRECTORS OF THE ENGINE TRUSTEE, IN ITS INDIVIDUAL CAPACITY, CERTIFIED
BY A RESPONSIBLE OFFICER OF THE ENGINE TRUSTEE, DULY AUTHORIZING THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE ENGINE TRUSTEE OF EACH OF THE RELATED DOCUMENTS
TO WHICH THE ENGINE TRUSTEE IS OR WILL BE A PARTY; (II) AN INCUMBENCY
CERTIFICATE OF THE ENGINE TRUSTEE, AS TO THE PERSONS AUTHORIZED TO EXECUTE AND
DELIVER THE RELATED DOCUMENTS TO WHICH IT IS OR WILL BE A PARTY AND THE
SIGNATURES OF SUCH PERSON OR PERSONS; AND (III) A LEGAL

 

13

--------------------------------------------------------------------------------


 


OPINION OF COUNSEL TO THE ENGINE TRUSTEE WITH RESPECT TO THE DUE AUTHORIZATION,
EXECUTION AND DELIVERY BY THE ENGINE TRUSTEE OF THE RELATED DOCUMENTS TO WHICH
IT IS OR WILL BE A PARTY.

 


(R)            LEGAL OPINIONS.  IF A FUNDING DATE ENGINE IS BEING ACQUIRED, THE
INDENTURE TRUSTEE SHALL HAVE RECEIVED AN OPINION OF SPECIAL FAA COUNSEL IN THE
UNITED STATES AS TO THE CREATION, PRIORITY AND PERFECTION OF THE SECURITY
INTEREST CREATED BY THE MORTGAGE IN EACH FUNDING DATE ENGINE AND THE OTHER
COLLATERAL EFFECTED PURSUANT TO CLAUSE (K)(V) ABOVE, IN FORM AND SUBSTANCE
SATISFACTORY TO THE INDENTURE TRUSTEE.

 


(S)           INSURANCE.  IF A FUNDING DATE ENGINE THAT IS BEING ACQUIRED IS
SUBJECT TO A LEASE, THE INDENTURE TRUSTEE SHALL HAVE RECEIVED A CERTIFICATE FROM
AN INSURANCE BROKER, NAMING THE INDENTURE TRUSTEE AS SOLE LOSS PAYEE AND
ADDITIONAL INSURED.

 


(T)            GOVERNMENTAL CONSENTS.  THE INDENTURE TRUSTEE SHALL HAVE RECEIVED
ORIGINALS (OR COPIES CERTIFIED TO BE TRUE COPIES BY A RESPONSIBLE OFFICER OF THE
ADMINISTRATIVE AGENT) OF ALL APPROVALS OR CONSENTS OF GOVERNMENTAL AUTHORITIES
OR OTHER THIRD PARTIES, IF ANY, NECESSARY FOR WEST TO EXECUTE, DELIVER AND
PERFORM ITS OBLIGATIONS UNDER THE RELATED DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED THEREBY.

 


(U)           ILLEGALITY.  NO CHANGE SHALL HAVE OCCURRED AFTER THE DATE OF THIS
AGREEMENT IN APPLICABLE LAW OR REGULATIONS THEREUNDER OR INTERPRETATIONS THEREOF
BY APPROPRIATE REGULATORY AUTHORITIES OR ANY COURT THAT WOULD MAKE IT ILLEGAL
FOR ANY PARTY TO EXECUTE, DELIVER AND PERFORM THE SERIES A2 RELATED DOCUMENTS TO
WHICH IT IS A PARTY AND NO ACTION OR PROCEEDING SHALL HAVE BEEN INSTITUTED NOR
SHALL ANY ACTION OR PROCEEDING BE THREATENED BEFORE ANY COURT OR GOVERNMENTAL
AUTHORITY, NOR SHALL ANY ORDER, JUDGMENT OR DECREE HAVE BEEN ISSUED BY ANY COURT
OR GOVERNMENTAL AUTHORITY PRIOR TO THE FUNDING DATE TO SET ASIDE, RESTRAIN,
ENJOIN OR PREVENT THE COMPLETION AND CONSUMMATION OF THIS AGREEMENT OR ANY OTHER
SERIES A2 TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 


(V)           SENIOR RESTRICTED CASH ACCOUNT.  AFTER GIVING EFFECT TO SUCH LOAN,
THE BALANCE OF FUNDS ON DEPOSIT IN THE SENIOR RESTRICTED CASH ACCOUNT SHALL BE
NOT LESS THAN THE SENIOR RESTRICTED CASH AMOUNT (CALCULATED AFTER GIVING EFFECT
TO SUCH LOAN).

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF WEST AND WILLIS

 


SECTION 4.01.          REPRESENTATIONS AND WARRANTIES OF WEST.  WEST REPRESENTS
(AS OF THE INITIAL CLOSING DATE AND AS OF EACH FUNDING DATE ON WHICH A LOAN IS
MADE BY A SERIES A2 NOTEHOLDER PURSUANT TO THE SUPPLEMENT AND THIS AGREEMENT,
UNLESS OTHERWISE INDICATED) AND WARRANTS TO, AND AGREES WITH, THE SERIES A2
NOTEHOLDERS THAT:

 


(A)           WEST HAS BEEN DULY FORMED AND IS VALIDLY EXISTING AS A DELAWARE
STATUTORY TRUST IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE WITH
ORGANIZATIONAL POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND
TO CONDUCT ITS BUSINESS AS DESCRIBED IN THE OFFERING MEMORANDUM, HAS BEEN DULY
QUALIFIED AS A FOREIGN TRUST TO TRANSACT BUSINESS AND IS IN GOOD STANDING IN
EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS REQUIRED, WHETHER BY REASON OF
THE OWNERSHIP OR LEASING OF PROPERTY OR THE CONDUCT OF BUSINESS, EXCEPT WHERE
THE FAILURE TO BE SO

 

14

--------------------------------------------------------------------------------


 


QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON (I) ITS CONDITION
(FINANCIAL OR OTHERWISE), RESULTS OF OPERATIONS, ASSETS, AFFAIRS OF WEST AND THE
WEST SUBSIDIARIES TAKEN AS A WHOLE, OR (II) THE ABILITY OF WEST TO PERFORM ITS
OBLIGATIONS UNDER ANY RELATED DOCUMENT TO WHICH IT IS A PARTY, OR (III) THE
ENFORCEABILITY OF ANY RELATED DOCUMENT INCLUDING THE ABILITY OF THE INDENTURE
TRUSTEE TO ENFORCE ITS RIGHTS UNDER ANY RELATED DOCUMENT (ANY OF CLAUSES (I),
(II) AND (III), A “MATERIAL ADVERSE EFFECT”).


 


(B)           WEST FUNDING HAS BEEN DULY FORMED AND IS VALIDLY EXISTING AS A
DELAWARE LIMITED LIABILITY COMPANY IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF DELAWARE WITH CORPORATE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS
PROPERTIES AND TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED, HAS BEEN DULY
QUALIFIED AS A FOREIGN LIMITED LIABILITY COMPANY TO TRANSACT BUSINESS AND IS IN
GOOD STANDING IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS REQUIRED,
WHETHER BY REASON OF THE OWNERSHIP OR LEASING OF PROPERTY OR THE CONDUCT OF
BUSINESS, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.


 


(C)           WEST HAS ALL REQUISITE ORGANIZATIONAL POWER AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
RELATED DOCUMENTS AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, INCLUDING, WITHOUT LIMITATION, THE ORGANIZATIONAL POWER AND AUTHORITY
TO ISSUE, SELL AND DELIVER THE SERIES A2 NOTES AS PROVIDED HEREIN AND THEREIN.


 


(D)           THIS AGREEMENT, THE INDENTURE AND EACH OF THE OTHER RELATED
DOCUMENTS TO WHICH WEST IS A PARTY HAVE BEEN, OR AS OF THE INITIAL CLOSING DATE
WILL BE, DULY AUTHORIZED, EXECUTED AND DELIVERED BY WEST AND CONSTITUTE VALID
AND LEGALLY BINDING AGREEMENTS ENFORCEABLE AGAINST WEST IN ACCORDANCE WITH THEIR
TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY (A) BANKRUPTCY, INSOLVENCY,
FRAUDULENT CONVEYANCE, REORGANIZATION, RECEIVERSHIP, MORATORIUM OR OTHER SIMILAR
LAWS AFFECTING THE ENFORCEMENT OF THE RIGHTS OF CREDITORS GENERALLY, (B) GENERAL
PRINCIPLES OF EQUITY, WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR
AT LAW, AND (C) PUBLIC POLICY CONSIDERATIONS UNDERLYING THE SECURITIES LAWS, TO
THE EXTENT THAT SUCH PUBLIC POLICY CONSIDERATIONS LIMIT THE ENFORCEABILITY OF
THE PROVISIONS OF SUCH RELATED DOCUMENTS THAT PURPORT TO PROVIDE INDEMNIFICATION
FROM SECURITIES LAW LIABILITIES.


 


(E)           THE SERIES A2 NOTES HAVE BEEN DULY AND VALIDLY AUTHORIZED BY WEST
FOR ISSUANCE AND SALE TO THE SERIES A2 NOTEHOLDERS PURSUANT TO THIS AGREEMENT
AND, WHEN ISSUED AND AUTHENTICATED IN ACCORDANCE WITH THE TERMS OF THE INDENTURE
AND THE SERIES A2 SUPPLEMENT AND DELIVERED AGAINST PAYMENT THEREFOR IN
ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE VALID AND LEGALLY BINDING
OBLIGATIONS OF WEST, ENFORCEABLE AGAINST WEST IN ACCORDANCE WITH THEIR TERMS,
SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE,
REORGANIZATION, MORATORIUM AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS AND
REMEDIES, AND TO GENERAL PRINCIPLES OF EQUITY, INCLUDING PRINCIPLES OF
COMMERCIAL REASONABLENESS, GOOD FAITH AND FAIR DEALING (WHETHER CONSIDERED IN A
PROCEEDING AT LAW OR IN EQUITY), AND WILL BE ENTITLED TO THE BENEFITS OF THE
INDENTURE.


 


(F)            NEITHER WEST NOR ANY WEST SUBSIDIARY IS (A) IN VIOLATION OF ITS
ORGANIZATIONAL DOCUMENTS, (B) IN DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY
MATERIAL OBLIGATION, AGREEMENT, COVENANT OR CONDITION CONTAINED IN ANY CONTRACT,
INDENTURE, MORTGAGE, LOAN AGREEMENT, NOTE, LEASE OR OTHER INSTRUMENT TO WHICH
WEST OR ANY WEST SUBSIDIARY IS A

 

15

--------------------------------------------------------------------------------


 


PARTY, OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF WEST OR OF ANY WEST
SUBSIDIARY MAY BE SUBJECT, OR BY WHICH IT MAY BE BOUND, OR (C) IN VIOLATION OF
ANY APPLICABLE LOCAL, STATE OR FEDERAL LAW, STATUTE, ORDINANCE, RULE,
REGULATION, REQUIREMENT, JUDGMENT OR COURT DECREE HAVING JURISDICTION OVER ANY
OF THEM OR ANY OF THEIR ASSETS OR PROPERTIES (WHETHER OWNED OR LEASED) OTHER
THAN, IN THE CASE OF CLAUSES (B) AND (C), ANY DEFAULT OR VIOLATION THAT COULD
NOT REASONABLY BE EXPECTED TO (X) INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A
MATERIAL ADVERSE EFFECT, OR (Y) IN ANY MANNER DRAW INTO QUESTION THE VALIDITY OF
THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT.


 


(G)           NONE OF (A) THE EXECUTION, DELIVERY OR PERFORMANCE BY WEST OR ANY
WEST SUBSIDIARY OF THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS, (B) THE
ISSUANCE AND SALE OF THE SERIES A2 NOTES, AND (C) CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY VIOLATES, CONFLICTS WITH OR
CONSTITUTES A BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR A DEFAULT UNDER
(OR AN EVENT THAT WITH NOTICE OR THE LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A
DEFAULT), OR REQUIRES CONSENT THAT HAS NOT BEEN OBTAINED UNDER, OR WILL RESULT
IN THE IMPOSITION OF A LIEN OR ENCUMBRANCE OTHER THAN A PERMITTED ENCUMBRANCE,
ON ANY PROPERTIES OF WEST OR ANY WEST SUBSIDIARY, OR AN ACCELERATION OF ANY
INDEBTEDNESS OF WEST OR ANY WEST SUBSIDIARY PURSUANT TO (I) THE ORGANIZATIONAL
DOCUMENTS OF WEST OR ANY WEST SUBSIDIARY, (II) MATERIAL OBLIGATION, AGREEMENT,
COVENANT OR CONDITION CONTAINED IN ANY CONTRACT, INDENTURE, MORTGAGE, LOAN
AGREEMENT, NOTE, LEASE OR OTHER INSTRUMENT TO WHICH WEST OR ANY WEST SUBSIDIARY
IS A PARTY, OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF WEST OR OF ANY WEST
SUBSIDIARY MAY BE SUBJECT, OR BY WHICH IT MAY BE BOUND, (III) ANY STATUTE,
RULE OR REGULATION APPLICABLE TO WEST OR ANY WEST SUBSIDIARY OR ANY OF THEIR
ASSETS OR PROPERTIES OR (IV) ANY JUDGMENT, ORDER OR DECREE OF ANY COURT OR
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER WEST OR ANY WEST SUBSIDIARY OR
ANY OF THEIR ASSETS OR PROPERTIES, EXCEPT IN THE CASE OF CLAUSES (II), (III) AND
(IV) FOR SUCH VIOLATIONS, CONFLICTS, BREACHES, DEFAULTS, CONSENT, IMPOSITIONS OF
LIENS OR ACCELERATIONS THAT WOULD NOT SINGLY, OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT.


 


(H)           THERE IS NO ACTION, SUIT OR PROCEEDING BEFORE OR BY ANY COURT OR
GOVERNMENTAL AUTHORITY, DOMESTIC OR FOREIGN, NOW PENDING, OR, TO THE KNOWLEDGE
OF WEST, THREATENED, AGAINST OR AFFECTING WEST OR ANY OF THE WEST SUBSIDIARIES
OR ANY OF THEIR RESPECTIVE PROPERTIES, AT LAW OR IN EQUITY, THAT, IF ADVERSELY
DETERMINED, WOULD HAVE A MATERIAL ADVERSE EFFECT OR THAT MIGHT MATERIALLY AND
ADVERSELY AFFECT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
RELATED DOCUMENTS TO WHICH WEST OR ANY WEST SUBSIDIARY IS A PARTY.


 


(I)            NO AUTHORIZATION, APPROVAL, CONSENT OR ORDER OF OR FILING,
REGISTRATION, QUALIFICATION, LICENSE OR PERMIT OF OR WITH ANY COURT OR
GOVERNMENTAL AUTHORITY OR AGENCY OR ANY OTHER PERSON IS NECESSARY IN CONNECTION
WITH (A) ASSUMING THE ACCURACY OF THE REPRESENTATIONS, WARRANTIES, AGREEMENTS
AND COVENANTS OF EACH OF THE SERIES A2 NOTEHOLDERS CONTAINED IN ARTICLES V
HEREOF, THE OFFERING, ISSUANCE OR SALE OF THE SERIES A2 NOTES HEREUNDER AND
(B) THE EXECUTION, DELIVERY AND PERFORMANCE BY WILLIS, WEST AND THE WEST
SUBSIDIARIES OF THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS, EXCEPT SUCH AS
HAVE BEEN, OR AS OF THE CLOSING DATE WILL HAVE BEEN, OBTAINED, OR SUCH AS MAY
OTHERWISE BE REQUIRED UNDER APPLICABLE STATE SECURITIES LAWS IN CONNECTION WITH
THE OFFER FOR SALE AND THE PURCHASE BY THE SERIES A2 NOTEHOLDERS OF THE
SERIES A2 NOTES, ANY RECORDATION OF THE PLEDGE OF THE COLLATERAL TO THE SECURITY
TRUSTEE PURSUANT TO THE SECURITY TRUST AGREEMENT THAT HAS NOT YET BEEN
COMPLETED, OR OTHER THAN AS PROVIDED IN THE RELATED TRANSACTION DOCUMENTS.

 

16

--------------------------------------------------------------------------------


 


(J)            SINCE JULY 25, 2005, (A) THERE HAS BEEN NO MATERIAL ADVERSE
CHANGE, OR ANY DEVELOPMENT THAT IS REASONABLY LIKELY TO RESULT IN A MATERIAL
ADVERSE EFFECT, WHETHER OR NOT ARISING IN THE ORDINARY COURSE OF BUSINESS, AND
(B) THERE HAVE BEEN NO TRANSACTIONS ENTERED INTO BY WEST OR ANY WEST SUBSIDIARY,
OTHER THAN THOSE IN THE ORDINARY COURSE OF BUSINESS, THAT ARE MATERIAL WITH
RESPECT TO WEST AND THE WEST SUBSIDIARIES TAKEN AS A WHOLE.


 


(K)           WEST AND EACH OF THE WEST SUBSIDIARIES, AT THE INITIAL CLOSING
DATE AND ON EACH FUNDING DATE, WILL HAVE GOOD AND MARKETABLE TITLE TO ALL
PROPERTIES AND ASSETS, FREE AND CLEAR OF ALL LIENS, CHARGES, ENCUMBRANCES OR
RESTRICTIONS, EXCEPT FOR PERMITTED ENCUMBRANCES OR ARE NOT MATERIAL TO THE
BUSINESS OF WEST AND THE WEST SUBSIDIARIES.


 


(L)            WEST AND EACH WEST SUBSIDIARY POSSESSES, AND AT THE INITIAL
CLOSING DATE AND ON EACH FUNDING DATE, WILL POSSESS ALL MATERIAL LICENSES,
CERTIFICATES, AUTHORITIES OR PERMITS, IF ANY ARE REQUIRED PURSUANT TO PREVAILING
APPLICABLE LAW, ISSUED BY THE APPROPRIATE STATE, FEDERAL OR FOREIGN REGULATORY
AGENCIES OR BODIES NECESSARY TO CONDUCT ITS BUSINESS, AND WEST HAS NOT RECEIVED
ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH
LICENSE, CERTIFICATE, AUTHORITY OR PERMIT WHICH, SINGLY OR IN THE AGGREGATE, IF
THE SUBJECT OF AN UNFAVORABLE DECISION, RULING OR FINDING, (1) WOULD RESULT IN A
MATERIAL ADVERSE EFFECT, OR (2) WOULD MATERIALLY AND ADVERSELY AFFECT THE
ABILITY OF WEST TO PERFORM ITS OBLIGATIONS HEREUNDER OR UNDER THE RELATED
DOCUMENTS.


 


(M)          NO PART OF THE PROCEEDS OF THE LOANS WILL BE USED FOR “BUYING” OR
“CARRYING” ANY “MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS OF EACH OF THE
QUOTED TERMS UNDER REGULATION T, U AND X AS NOW AND FROM TIME TO TIME HEREAFTER
IN EFFECT OR FOR ANY PURPOSE THAT VIOLATES THE PROVISIONS OF THE REGULATIONS OF
THE BOARD.


 


(N)           WEST IS NOT, AND AFTER GIVING EFFECT TO THE SALE OF THE SERIES A2
NOTES TO THE SERIES A2 NOTEHOLDERS PURSUANT TO THIS AGREEMENT AND THE
APPLICATION OF THE PROCEEDS THEREFROM, WILL NOT BE AN “INVESTMENT COMPANY” UNDER
THE 1940 ACT NOR IS WEST AN ENTITY “CONTROLLED” BY AN “INVESTMENT COMPANY” AS
SUCH TERM IS DEFINED IN THE 1940 ACT.


 


(O)           OTHER THAN THE INSURANCE WITH RESPECT TO THE ENGINES UNDER LEASES,
WHICH INSURANCE IS MAINTAINED BY THE RESPECTIVE LESSEES, WEST AND THE WEST
SUBSIDIARIES MAINTAIN INSURANCE WITH RESPECT TO THE ASSETS, PROPERTIES AND
BUSINESS OF WEST AND THE WEST SUBSIDIARIES OF THE TYPES AND IN AMOUNTS GENERALLY
DEEMED ADEQUATE FOR THEIR BUSINESSES AND CONSISTENT WITH INSURANCE COVERAGE
MAINTAINED BY SIMILAR COMPANIES AND BUSINESSES AND AS REQUIRED BY THE INDENTURE
AND OTHER RELATED DOCUMENTS, ALL OF WHICH INSURANCE IS IN FULL FORCE AND EFFECT.


 


(P)           ANY TAXES, FEES AND OTHER GOVERNMENTAL CHARGES IN CONNECTION WITH
THE EXECUTION, DELIVERY AND ISSUANCE OF THE RELATED DOCUMENTS TO WHICH WEST IS A
PARTY AND OF THE SERIES A2 NOTES HAVE BEEN PAID OR WILL BE PAID AT OR PRIOR TO
THE CLOSING DATE.


 


(Q)           ASSUMING THE ACCURACY OF THE REPRESENTATIONS, WARRANTIES,
AGREEMENTS AND COVENANTS OF EACH OF THE SERIES A2 NOTEHOLDERS CONTAINED IN
ARTICLE V HEREOF, THE OFFER, SALE AND DELIVERY OF THE SERIES A2 NOTES IN THE
MANNER CONTEMPLATED BY THIS AGREEMENT DO NOT REQUIRE

 

17

--------------------------------------------------------------------------------


 


REGISTRATION UNDER THE SECURITIES ACT AND, IN CONNECTION THEREWITH, THE
INDENTURE IS NOT REQUIRED TO BE QUALIFIED UNDER THE TRUST INDENTURE ACT OF 1939.


 


(R)            NO SECURITIES OF THE SAME CLASS (WITHIN THE MEANING OF PARAGRAPH
(D)(3) OF RULE 144A UNDER THE SECURITIES ACT) AS THE SERIES A2 NOTES ARE LISTED
ON ANY NATIONAL SECURITIES EXCHANGE REGISTERED UNDER SECTION 6 OF THE EXCHANGE
ACT OR QUOTED ON ANY UNITED STATES AUTOMATED INTER-DEALER QUOTATION SYSTEM.


 


(S)           NEITHER WEST NOR ANY OF ITS AFFILIATES (AS DEFINED FOR PURPOSES OF
RULE 501(B) OF REGULATION D) HAS, DIRECTLY OR THROUGH ANY AGENT (PROVIDED THAT
NO REPRESENTATION IS MADE AS TO THE SERIES A2 NOTEHOLDERS OR ANY PERSON ACTING
ON THEIR BEHALF), (I) SOLD, OFFERED FOR SALE, SOLICITED OFFERS TO BUY OR
OTHERWISE NEGOTIATED IN RESPECT OF ANY SECURITY (AS DEFINED FOR PURPOSES OF THE
SECURITIES ACT) THAT IS OR WILL BE INTEGRATED WITH THE OFFERING AND SALE OF THE
NOTES IN A MANNER THAT WOULD REQUIRE THE REGISTRATION THEREOF UNDER THE
SECURITIES ACT OR (II) SOLICITED ANY OFFER TO BUY OR OFFER TO SELL THE NOTES IN
ANY MANNER INVOLVING A PUBLIC OFFERING (WITHIN THE MEANING OF SECTION 4(2) OF
THE SECURITIES ACT), INCLUDING BY MEANS OF, OR IN CONNECTION WITH THE OFFERING
OF THE NOTES OTHERWISE ENGAGING IN, ANY FORM OF GENERAL SOLICITATION OR GENERAL
ADVERTISING (WITHIN THE MEANING OF REGULATION D).


 


(T)            WEST AND ANY “EMPLOYEE BENEFIT PLAN” (AS DEFINED UNDER THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, AND THE REGULATIONS
AND PUBLISHED INTERPRETATIONS THEREUNDER (COLLECTIVELY, “ERISA”)) ESTABLISHED OR
MAINTAINED BY WEST, OR ITS “ERISA AFFILIATES” (AS DEFINED BELOW) ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ERISA.  “ERISA AFFILIATE” MEANS, WITH
RESPECT TO WEST OR A WEST SUBSIDIARY, ANY MEMBER OF ANY GROUP OF ORGANIZATIONS
DESCRIBED IN SECTIONS 414(B), (C), (M) OR (O) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER
(THE “CODE”) OF WHICH WEST IS A MEMBER.  NO “REPORTABLE EVENT” (AS DEFINED UNDER
ERISA) HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR WITH RESPECT TO ANY
“EMPLOYEE BENEFIT PLAN” ESTABLISHED OR MAINTAINED BY WEST, OR ANY OF ITS ERISA
AFFILIATES.  NO “EMPLOYEE BENEFIT PLAN” ESTABLISHED OR MAINTAINED BY WEST, OR
ANY OF ITS ERISA AFFILIATES, IF SUCH “EMPLOYEE BENEFIT PLAN” WERE TERMINATED,
WOULD HAVE ANY “AMOUNT OF UNFUNDED BENEFIT LIABILITIES” (AS DEFINED UNDER
ERISA).  NEITHER WEST NOR ANY OF ITS ERISA AFFILIATES HAS INCURRED OR REASONABLY
EXPECTS TO INCUR ANY LIABILITY UNDER (I) TITLE IV OF ERISA WITH RESPECT TO
TERMINATION OF, OR WITHDRAWAL FROM, ANY “EMPLOYEE BENEFIT PLAN” OR (II) SECTIONS
412, 4971, 4975 OR 4980B OF THE CODE.  EACH “EMPLOYEE BENEFIT PLAN” ESTABLISHED
OR MAINTAINED BY WEST, OR ANY OF ITS ERISA AFFILIATES THAT IS INTENDED TO BE
QUALIFIED UNDER SECTION 401(A) OF THE CODE IS SO QUALIFIED AND NOTHING HAS
OCCURRED, WHETHER BY ACTION OR FAILURE TO ACT, WHICH WOULD CAUSE THE LOSS OF
SUCH QUALIFICATION.


 


(U)           THE REPRESENTATIONS AND WARRANTIES OF WEST AND EACH WEST
SUBSIDIARY IN THE SECURITY TRUST AGREEMENT WILL BE TRUE AND CORRECT (UNLESS SUCH
REPRESENTATION OR WARRANTY SPECIFICALLY RELATES TO AN EARLIER DATE IN WHICH CASE
IT SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE).


 


(V)           THE REPRESENTATIONS AND WARRANTIES OF WEST SET FORTH IN
SECTION 5.01 OF THE INDENTURE WILL BE TRUE AND CORRECT (UNLESS SUCH
REPRESENTATION OR WARRANTY SPECIFICALLY RELATES TO AN EARLIER DATE IN WHICH CASE
IT SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE).

 

18

--------------------------------------------------------------------------------


 


SECTION 4.02.          REPRESENTATIONS AND WARRANTIES AND AGREEMENTS OF WILLIS. 
WILLIS HEREBY REPRESENTS AND WARRANTS AS OF THE INITIAL CLOSING DATE AND
COVENANTS WITH THE SERIES A2 NOTEHOLDERS THAT:

 


(A)           WILLIS HAS BEEN DULY FORMED AND IS VALIDLY EXISTING AS A DELAWARE
CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE WITH
CORPORATE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND TO
CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED, HAS BEEN DULY QUALIFIED AS A
FOREIGN CORPORATION TO TRANSACT BUSINESS AND IS IN GOOD STANDING IN EACH
JURISDICTION IN WHICH SUCH QUALIFICATION IS REQUIRED, WHETHER BY REASON OF THE
OWNERSHIP OR LEASING OF PROPERTY OR THE CONDUCT OF BUSINESS, EXCEPT WHERE THE
FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           WILLIS HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO EXECUTE,
DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER RELATED
DOCUMENTS TO WHICH IT IS A PARTY AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY.


 


(C)           THIS AGREEMENT AND EACH OF THE OTHER RELATED DOCUMENTS TO WHICH
WILLIS IS A PARTY HAVE BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY WILLIS
AND CONSTITUTE VALID AND LEGALLY BINDING AGREEMENTS ENFORCEABLE AGAINST WILLIS
IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
(A) BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, RECEIVERSHIP,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF THE RIGHTS OF
CREDITORS GENERALLY, (B) GENERAL PRINCIPLES OF EQUITY, WHETHER ENFORCEMENT IS
SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW, AND (C) PUBLIC POLICY CONSIDERATIONS
UNDERLYING THE SECURITIES LAWS, TO THE EXTENT THAT SUCH PUBLIC POLICY
CONSIDERATIONS LIMIT THE ENFORCEABILITY OF THE PROVISIONS OF SUCH RELATED
DOCUMENTS THAT PURPORT TO PROVIDE INDEMNIFICATION FROM SECURITIES LAW
LIABILITIES.


 


(D)           WILLIS IS NOT (A) IN VIOLATION OF ITS CERTIFICATE OF INCORPORATION
OR BY-LAWS (OR SIMILAR ORGANIZATIONAL DOCUMENTS), (B) IN DEFAULT IN THE
PERFORMANCE OR OBSERVANCE OF ANY MATERIAL OBLIGATION, AGREEMENT, COVENANT OR
CONDITION CONTAINED IN ANY CONTRACT, INDENTURE, MORTGAGE, LOAN AGREEMENT, NOTE,
LEASE OR OTHER INSTRUMENT TO WHICH WILLIS IS A PARTY, OR TO WHICH ANY OF THE
PROPERTY OR ASSETS OF WILLIS MAY BE SUBJECT, OR BY WHICH IT MAY BE BOUND, OR
(C) IN VIOLATION OF ANY APPLICABLE LAW, STATUTE, ORDINANCE, RULE, REGULATION,
REQUIREMENT, JUDGMENT OR COURT DECREE HAVING JURISDICTION OVER IT OR ANY OF ITS
ASSETS OR PROPERTIES (WHETHER OWNED OR LEASED) OTHER THAN, IN THE CASE OF
CLAUSES (B) AND (C), ANY DEFAULT OR VIOLATION THAT COULD NOT REASONABLY BE
EXPECTED TO (X) INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A MATERIAL ADVERSE
EFFECT, (Y) INTERFERE WITH OR ADVERSELY AFFECT THE ISSUANCE OR MARKETABILITY OF
THE NOTES PURSUANT HERETO OR (Z) IN ANY MANNER DRAW INTO QUESTION THE VALIDITY
OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.


 


(E)           NO AUTHORIZATION, APPROVAL, CONSENT OR ORDER OF OR FILING,
REGISTRATION, QUALIFICATION, LICENSE OR PERMIT OF OR WITH ANY COURT OR
GOVERNMENTAL AUTHORITY OR AGENCY OR ANY OTHER PERSON IS NECESSARY IN CONNECTION
WITH (A) THE OFFERING, ISSUANCE OR SALE OF THE SERIES A2 NOTES HEREUNDER AND
(B) THE EXECUTION, DELIVERY AND PERFORMANCE BY WILLIS, WEST AND THE WEST
SUBSIDIARIES OF THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS, EXCEPT SUCH AS
HAVE BEEN, OR AS OF THE INITIAL CLOSING DATE WILL HAVE BEEN, OBTAINED OR SUCH AS
MAY OTHERWISE BE REQUIRED UNDER APPLICABLE STATE SECURITIES LAWS IN CONNECTION
WITH THE OFFER FOR SALE AND PURCHASE

 

19

--------------------------------------------------------------------------------


 


BY THE SERIES A2 NOTEHOLDERS OF THE SERIES A2 NOTES, AND ANY RECORDATION OF THE
PLEDGE OF THE COLLATERAL TO THE SECURITY TRUSTEE PURSUANT TO THE SECURITY TRUST
AGREEMENT THAT HAS NOT YET BEEN COMPLETED, OTHER THAN AS PROVIDED IN THE RELATED
DOCUMENTS.


 


(F)            OTHER THAN THE INSURANCE WITH RESPECT TO THE ENGINES UNDER
LEASES, WHICH INSURANCE IS MAINTAINED BY THE RESPECTIVE LESSEES, WILLIS
MAINTAINS INSURANCE WITH RESPECT TO THE ASSETS, PROPERTIES AND BUSINESS OF
WILLIS OF THE TYPES AND IN AMOUNTS GENERALLY DEEMED ADEQUATE FOR THEIR
BUSINESSES AND CONSISTENT WITH INSURANCE COVERAGE MAINTAINED BY SIMILAR
COMPANIES AND BUSINESSES AND AS REQUIRED BY THE INDENTURE AND OTHER RELATED
DOCUMENTS, ALL OF WHICH INSURANCE IS IN FULL FORCE AND EFFECT.


 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE SERIES A2 NOTEHOLDERS

 

Each of the Series A2 Noteholders hereby severally and not jointly makes the
following representations and warranties as to itself to WEST and Willis as of
the Initial Closing Date and as of each Funding Date:

 


SECTION 5.01.          AUTHORITY, ETC.  THIS SERIES A2 NOTE PURCHASE AGREEMENT
HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY THE SERIES A2 NOTEHOLDER AND
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE SERIES A2 NOTEHOLDER,
ENFORCEABLE AGAINST THE SERIES A2 NOTEHOLDER IN ACCORDANCE WITH ITS TERMS,
SUBJECT AS TO ENFORCEMENT TO BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM
AND OTHER SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO OR AFFECTING
CREDITORS’ RIGHTS AND TO GENERAL PRINCIPLES OF EQUITY.

 


SECTION 5.02.          SECURITIES ACT.  (A)  THE SERIES A2 NOTE PURCHASED BY
SUCH SERIES A2 NOTEHOLDER PURSUANT TO THIS SERIES A2 NOTE PURCHASE AGREEMENT
WILL BE ACQUIRED FOR INVESTMENT ONLY AND NOT WITH A VIEW TO ANY PUBLIC
DISTRIBUTION THEREOF, AND SUCH SERIES A2 NOTEHOLDER WILL NOT OFFER TO SELL OR
OTHERWISE DISPOSE OF ITS SERIES A2 NOTE (OR ANY INTEREST THEREIN) IN VIOLATION
OF ANY OF THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY APPLICABLE
STATE OR OTHER SECURITIES LAWS.

 


(B)           THE SERIES A2 NOTEHOLDER ACKNOWLEDGES THAT IT HAS NO RIGHT TO
REQUIRE WEST TO REGISTER THE SERIES A2 NOTES UNDER THE SECURITIES ACT OR ANY
OTHER SECURITIES LAW.  THE SERIES A2 NOTEHOLDER AGREES THAT THE SERIES A2 NOTES
MAY NOT BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN
COMPLIANCE WITH THE SECURITIES ACT AND TO A PERSON THAT THE SERIES A2 REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER OR INSTITUTIONAL ACCREDITED INVESTOR
PURCHASING FOR ITS OWN ACCOUNT.  NEITHER SUCH SERIES A2 NOTEHOLDER NOR ANY OF
ITS AFFILIATES NOR ANY PERSONS ACTING ON THEIR BEHALF HAVE ENGAGED OR WILL
ENGAGE IN ANY GENERAL SOLICITATION OR GENERAL ADVERTISING WITH RESPECT TO THE
SERIES A2 NOTE.


 


(C)           SUCH SERIES A2 NOTEHOLDER (AS TO ITSELF) IS AWARE OF THE
FOLLOWING:  (I) THERE ARE SIGNIFICANT RESTRICTIONS ON AND CONDITIONS TO THE
TRANSFERABILITY OF THE SERIES A2 NOTE (AND THE SERIES A2 NOTE WILL BEAR LEGENDS
REFERRING TO SUCH RESTRICTIONS) AND THERE IS NO MARKET FOR THE SERIES A2 NOTE
AND NO MARKET IS EXPECTED TO DEVELOP FOR THE SERIES A2 NOTE, AND ACCORDINGLY, IT
MAY NOT BE POSSIBLE FOR THE SERIES A2 NOTEHOLDER TO LIQUIDATE ITS INVESTMENT IN
THE SERIES A2

 

20

--------------------------------------------------------------------------------


 


NOTES; (II) NO GOVERNMENTAL AUTHORITY HAS MADE ANY FINDINGS AS TO THE FAIRNESS
OF THIS SERIES A2 NOTE PURCHASE AGREEMENT OR THE TERMS AND CONDITIONS OF THE
SERIES A2 NOTE; (III) THERE ARE NUMEROUS RISKS AND UNCERTAINTIES INVOLVED IN THE
SERIES A2 NOTEHOLDER’S ACQUISITION OF THE SERIES A2 NOTE AND THE SERIES A2
NOTEHOLDER HAS BEEN ADVISED OF AND UNDERSTANDS SUCH RISKS AND UNCERTAINTIES; AND
(IV) ANY PROJECTIONS OR PREDICTIONS THAT MAY HAVE BEEN MADE AVAILABLE TO THE
SERIES A2 NOTEHOLDER ARE BASED ON ESTIMATES, ASSUMPTIONS, AND FORECASTS WHICH
MAY PROVE TO BE INCORRECT; AND NO ASSURANCE IS GIVEN THAT ACTUAL RESULTS WILL
CORRESPOND WITH THE RESULTS CONTEMPLATED BY THE VARIOUS PROJECTIONS.


 


(D)           SUCH SERIES A2 NOTEHOLDER HAS KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS, IS CAPABLE OF EVALUATING THE MERITS AND RISKS OF
AN INVESTMENT IN THE SERIES A2 NOTES AND HAS CAREFULLY CONSIDERED THE
SUITABILITY OF AN INVESTMENT IN SUCH NOTES AND HAS DETERMINED THAT THE SERIES A2
NOTES ARE A SUITABLE INVESTMENT.  SUCH SERIES A2 NOTEHOLDER HAS RECEIVED AND
CAREFULLY READ THE RELATED TRANSACTION DOCUMENTS AND THE SERIES A2 NOTEHOLDER
CONFIRMS THAT ALL DOCUMENTS, RECORDS AND BOOKS PERTAINING TO THE SERIES A2
NOTES, WEST AND ITS ASSETS AND THE OTHER PARTIES TO THE RELATED TRANSACTION
DOCUMENTS WHICH ARE RELEVANT TO THE SERIES A2 NOTEHOLDER’S INVESTMENT DECISION
HAVE BEEN MADE AVAILABLE TO SUCH SERIES A2 NOTEHOLDER.  SUCH SERIES A2
NOTEHOLDER IS CAPABLE OF BEARING THE RISKS AND BURDENS OF ITS INVESTMENT IN THE
SERIES A2 NOTES AND IS AWARE THAT AN OPTIONAL REDEMPTION OF THE SERIES A2 NOTES
MAY OCCUR AND THAT NO PREMIUM WILL BE PAID UPON ANY OPTIONAL REDEMPTION.


 

ARTICLE VI

OTHER COVENANTS

 


SECTION 6.01.          SECURITIES ACT.  WEST AGREES NOT TO SELL, OFFER FOR SALE
OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS
DEFINED IN THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE SALE OF THE
SERIES A2 NOTES AND THE SERIES B2 NOTES IN A MANNER THAT WOULD REQUIRE THE
REGISTRATION UNDER THE SECURITIES ACT OF THE SALE TO THE SERIES A2 NOTEHOLDERS
AND THE SERIES B2 NOTEHOLDERS OF THE SERIES A2 NOTES AND THE SERIES B2 NOTES,
RESPECTIVELY.

 


SECTION 6.02.          LEGAL CONDITIONS TO CLOSING.  THE SERIES A2 NOTEHOLDERS, 
WEST AND WILLIS WILL TAKE ALL REASONABLE ACTIONS NECESSARY TO COMPLY PROMPTLY
WITH ALL LEGAL REQUIREMENTS WHICH MAY BE IMPOSED ON ANY OF THEM WITH RESPECT TO
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND WILL
PROMPTLY COOPERATE WITH AND FURNISH INFORMATION TO ONE ANOTHER IN CONNECTION
WITH ANY SUCH LEGAL REQUIREMENTS.  THE SERIES A2 NOTEHOLDERS, WEST, AND WILLIS
WILL TAKE ALL REASONABLE ACTION NECESSARY TO OBTAIN (AND WILL COOPERATE WITH ONE
ANOTHER IN OBTAINING) ANY CONSENT, AUTHORIZATION, PERMIT, LICENSE, FRANCHISE,
ORDER OR APPROVAL OF, OR ANY EXEMPTION BY, ANY GOVERNMENTAL AUTHORITY OR ANY
OTHER PERSON, REQUIRED TO BE OBTAINED OR MADE BY IT IN CONNECTION WITH ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 


SECTION 6.03.          EXPENSES AND FEES.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ALL ISSUANCE EXPENSES INCURRED IN CONNECTION WITH THE ENTERING
INTO THIS SERIES A2 NOTE PURCHASE AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE PAID BY WEST.

 


SECTION 6.04.          MUTUAL OBLIGATIONS.  ON AND AFTER THE DATE OF THIS
AGREEMENT, THE SERIES A2 NOTEHOLDERS, WEST AND WILLIS WILL DO, EXECUTE AND
PERFORM ALL SUCH OTHER ACTS, DEEDS AND

 

21

--------------------------------------------------------------------------------


 


DOCUMENTS AS THE OTHER PARTY MAY FROM TIME TO TIME REASONABLY REQUIRE IN ORDER
TO CARRY OUT THE INTENT OF THIS AGREEMENT.

 


SECTION 6.05.          PLEDGE TO LIQUIDITY PROVIDERS.  WEST RECOGNIZES THE
OBLIGATIONS OF ANY CP NOTEHOLDER UNDER THE TERMS OF THE RELATED LIQUIDITY
AGREEMENT AND HEREBY CONSENTS TO THE TRANSFER BY SUCH CP NOTEHOLDER OF THE
SERIES A2 NOTES TO THE LIQUIDITY PROVIDERS WHEN REQUIRED AND IN ACCORDANCE WITH
THE TERMS OF THE LIQUIDITY AGREEMENT; PROVIDED THAT EACH OF THE LIQUIDITY
PROVIDERS SHALL BE A QUALIFIED INSTITUTIONAL BUYER, THE TOTAL NUMBER OF
LIQUIDITY PROVIDERS FOR SUCH CP NOTEHOLDER SHALL NOT AT ANY TIME EXCEED THREE
(3), AND EACH LIQUIDITY PROVIDER SHALL HAVE DELIVERED TO WEST AND THE INDENTURE
TRUSTEE ON OR BEFORE THE LATER OF THE DATE HEREOF AND THE DATE ON WHICH IT FIRST
BECOMES A LIQUIDITY PROVIDER, AN INVESTMENT LETTER MAKING REPRESENTATIONS AND
WARRANTIES SUBSTANTIALLY IDENTICAL TO THOSE SET FORTH IN THE FORM OF EXHIBIT B
TO THE INDENTURE AND AN ASSIGNMENT AND ASSUMPTION AGREEMENT, AND PROVIDED,
FURTHER THAT, PRIOR TO THE CONVERSION DATE, EACH LIQUIDITY PROVIDER SHALL BE AN
ELIGIBLE TRANSFEREE AND SHALL EXECUTE AN ASSIGNMENT AND ASSUMPTION AS A
CONDITION OF SUCH TRANSFER.  TRANSFERS OF THE SERIES A2 NOTES UNDER THE TERMS OF
THE LIQUIDITY AGREEMENT SHALL BE SUBJECT TO THE TERMS OF THIS SECTION 5.05, BUT
SHALL NOT OTHERWISE BE SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH IN THE
INDENTURE.

 

ARTICLE VII

INDEMNIFICATION

 


SECTION 7.01.          INDEMNIFICATION BY WEST.  WEST AGREES TO INDEMNIFY AND
HOLD HARMLESS THE SERIES A2 NOTEHOLDERS AND ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATIVES, ASSIGNEES AND AFFILIATES (EACH,
AN “INDEMNIFIED PARTY”) AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES
OR EXPENSES (INCLUDING REASONABLE LEGAL AND ACCOUNTING FEES) (COLLECTIVELY,
“LOSSES”), AS INCURRED (PAYABLE PROMPTLY UPON WRITTEN REQUEST), FOR OR ON
ACCOUNT OF OR ARISING FROM OR IN CONNECTION WITH ANY BREACH OF ANY
REPRESENTATION, WARRANTY OR COVENANT OF WEST IN THIS AGREEMENT OR ANY OTHER
RELATED DOCUMENT OR IN ANY CERTIFICATE OR OTHER WRITTEN MATERIAL DELIVERED
PURSUANT HERETO; PROVIDED, HOWEVER, THAT WEST SHALL NOT BE SO REQUIRED TO
INDEMNIFY ANY SUCH PERSON OR OTHERWISE BE LIABLE TO ANY SUCH PERSON HEREUNDER
FOR ANY LOSSES ARISING FROM SUCH PERSON’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT
OR BAD FAITH. NOTWITHSTANDING THE FOREGOING, WEST SHALL NOT BE LIABLE FOR ANY
SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN CONSENT.  ALL AMOUNTS
DUE TO AN INDEMNIFIED PARTY UNDER THIS ARTICLE VII SHALL BE INCLUDED IN
NOTEHOLDER INCREASED COSTS FOR THE SERIES A2 NOTES AND THE INDENTURE TRUSTEE
SHALL PAY SUCH AMOUNTS TO SUCH SERIES A2 NOTEHOLDERS AS PART OF THE SERIES A2
INCREASED COSTS OUT OF THE AVAILABLE COLLECTIONS AMOUNT ON EACH PAYMENT DATE AS
PROVIDED IN SECTION 3.13 OF THE INDENTURE AND SECTION 3.02 OF THE SERIES A2
SUPPLEMENT.

 


SECTION 7.02.          INDEMNIFICATION BY WILLIS.  WILLIS AGREES TO INDEMNIFY
AND HOLD HARMLESS AN INDEMNIFIED PARTY AGAINST ALL LOSSES, AS INCURRED (PAYABLE
PROMPTLY UPON WRITTEN REQUEST), FOR OR ON ACCOUNT OF OR ARISING FROM OR IN
CONNECTION WITH ANY BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT OF WILLIS
IN THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT OR IN ANY CERTIFICATE OR OTHER
WRITTEN MATERIAL DELIVERED PURSUANT HERETO; PROVIDED, HOWEVER, THAT WILLIS SHALL
NOT BE SO REQUIRED TO INDEMNIFY ANY SUCH PERSON OR OTHERWISE BE LIABLE TO ANY
SUCH PERSON HEREUNDER FOR ANY LOSSES ARISING FROM SUCH PERSON’S GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH.

 

22

--------------------------------------------------------------------------------


 


NOTWITHSTANDING THE FOREGOING, WILLIS SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF
ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN CONSENT.

 


SECTION 7.03.          PROCEDURE.  IN ORDER FOR ANY INDEMNIFIED PARTY TO BE
ENTITLED TO ANY INDEMNIFICATION PROVIDED FOR UNDER THIS AGREEMENT IN RESPECT OF,
ARISING OUT OF, OR INVOLVING A CLAIM MADE BY ANY PERSON AGAINST THE INDEMNIFIED
PARTY (A “THIRD PARTY CLAIM”), SUCH INDEMNIFIED PARTY MUST NOTIFY WEST IN
WRITING OF THE THIRD PARTY CLAIM WITHIN FIVE BUSINESS DAYS OF RECEIPT OF A
SUMMONS, COMPLAINT OR OTHER WRITTEN NOTICE OF THE COMMENCEMENT OF LITIGATION AND
WITHIN TEN BUSINESS DAYS AFTER RECEIPT BY SUCH INDEMNIFIED PARTY OF ANY OTHER
WRITTEN NOTICE OF THE THIRD PARTY CLAIM.  THEREAFTER, THE INDEMNIFIED PARTY
SHALL DELIVER TO WEST, WITHIN A REASONABLE TIME AFTER THE INDEMNIFIED PARTY’S
RECEIPT THEREOF, COPIES OF ALL NOTICES AND DOCUMENTS (INCLUDING COURT PAPERS)
RECEIVED BY THE INDEMNIFIED PARTY RELATING TO THE THIRD PARTY CLAIM.

 


SECTION 7.04.          DEFENSE OF CLAIMS. IF A THIRD PARTY CLAIM IS MADE AGAINST
AN INDEMNIFIED PARTY, (A) WEST OR WILLIS, AS THE CASE MAY BE, WILL BE ENTITLED
TO PARTICIPATE IN THE DEFENSE THEREOF AND, (B) IF IT SO CHOOSES, TO ASSUME THE
DEFENSE THEREOF WITH COUNSEL SELECTED BY WEST OR WILLIS, AS THE CASE MAY BE,
PROVIDED THAT IN CONNECTION WITH SUCH ASSUMPTION (I) SUCH COUNSEL IS NOT
REASONABLY OBJECTED TO BY THE INDEMNIFIED PARTY AND (II) WEST OR WILLIS, AS THE
CASE MAY BE,  FIRST ADMITS IN WRITING ITS LIABILITY TO INDEMNIFY THE INDEMNIFIED
PARTY WITH RESPECT TO ALL ELEMENTS OF SUCH CLAIM IN FULL.  SHOULD WEST OR
WILLIS, AS THE CASE MAY BE, SO ELECT TO ASSUME THE DEFENSE OF A THIRD PARTY
CLAIM, WEST OR WILLIS, AS THE CASE MAY BE, WILL NOT BE LIABLE TO THE INDEMNIFIED
PARTY FOR ANY LEGAL EXPENSES SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN
CONNECTION WITH THE DEFENSE THEREOF.  IF WEST OR WILLIS, AS THE CASE MAY BE,
ELECTS TO ASSUME THE DEFENSE OF A THIRD PARTY CLAIM, THE INDEMNIFIED PARTY WILL
(I) COOPERATE IN ALL REASONABLE RESPECTS WITH WEST OR WILLIS, AS THE CASE MAY
BE, IN CONNECTION WITH SUCH DEFENSE AND (II) NOT ADMIT ANY LIABILITY WITH
RESPECT TO, OR SETTLE, COMPROMISE OR DISCHARGE, SUCH THIRD PARTY CLAIM WITHOUT
WEST’S OR WILLIS’, AS THE CASE MAY BE, PRIOR WRITTEN CONSENT.  IF WEST OR
WILLIS, AS THE CASE MAY BE, SHALL ASSUME THE DEFENSE OF ANY THIRD PARTY CLAIM,
THE INDEMNIFIED PARTY SHALL BE ENTITLED TO PARTICIPATE IN (BUT NOT CONTROL) SUCH
DEFENSE WITH ITS OWN COUNSEL AT ITS OWN EXPENSE.  IF WEST OR WILLIS, AS THE CASE
MAY BE, DOES NOT ASSUME THE DEFENSE OF ANY SUCH THIRD PARTY CLAIM, THE
INDEMNIFIED PARTY MAY DEFEND THE SAME IN SUCH MANNER AS IT MAY DEEM APPROPRIATE,
INCLUDING SETTLING SUCH CLAIM OR LITIGATION AFTER GIVING NOTICE TO WEST OR
WILLIS, AS THE CASE MAY BE, OF SUCH TERMS AND, WEST OR WILLIS, AS THE CASE MAY
BE, WILL PROMPTLY REIMBURSE THE INDEMNIFIED PARTY UPON WRITTEN REQUEST.

 

ARTICLE VIII

 

MISCELLANEOUS

 


SECTION 8.01.          AMENDMENTS.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF
THIS SERIES A2 NOTE PURCHASE AGREEMENT SHALL IN ANY EVENT BE EFFECTIVE UNLESS
THE SAME SHALL BE IN WRITING AND SIGNED BY ALL OF THE PARTIES HERETO, AND THEN
SUCH AMENDMENT, WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC
INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN.

 


SECTION 8.02.          NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREUNDER SHALL, UNLESS OTHERWISE STATED HEREIN, BE IN WRITING (INCLUDING
TELECOPIES) OR DELIVERED BY

 

23

--------------------------------------------------------------------------------


 


OVERNIGHT COURIER SERVICE, AS TO EACH PARTY HERETO, AT ITS ADDRESS SET FORTH
BELOW OR AT SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN
NOTICE TO THE OTHER PARTIES HERETO.  ALL SUCH NOTICES AND COMMUNICATIONS SHALL,
WHEN TELECOPIED OR SENT BY OVERNIGHT DELIVERY SERVICE, BE EFFECTIVE WITH RESPECT
TO TELECOPY NOTICES, WHEN THE SENDING MACHINE RECEIVES CONFIRMATION OF THE
TRANSMISSION, AND WITH RESPECT TO OVERNIGHT DELIVERY SERVICE WHEN CONFIRMED BY
SIGNED RECEIPT.

 

If to the Series A2 Noteholder, to the addresses set forth in Schedule 2:

 

If to WEST:

 

Willis Engine Securitization Trust
c/o Willis Lease Finance Corporation
2320 Marinship Way
Suite 300
Sausalito, California 94965
Telephone No.  (415) 331-5281
Facsimile No.  (415) 331-5167

 

If to Indenture Trustee :

 

Deutsche Bank Trust Company Americas
60 Wall Street

New York, New York 10005
New York, New York
Attention: TSS-Structured Finance
Facsimile No.  (212) 797-8606

 


SECTION 8.03.          NO WAIVER; REMEDIES.  NO FAILURE ON THE PART OF ANY PARTY
HERETO TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT HEREUNDER SHALL
OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
RIGHT HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT.  THE REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND NOT
EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.

 


SECTION 8.04.          BINDING EFFECT; ASSIGNABILITY.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF WEST AND THE SERIES A2 NOTEHOLDERS AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (INCLUDING ANY SUBSEQUENT HOLDERS OF THE
SERIES A2 NOTES, SUBJECT TO THEIR EXECUTING AND DELIVERING AN ASSIGNMENT AND
ASSUMPTION); PROVIDED, HOWEVER, THAT WEST SHALL NOT HAVE THE RIGHT TO ASSIGN ITS
RIGHTS HEREUNDER OR ANY INTEREST HEREIN (BY OPERATION OF LAW OR OTHERWISE)
WITHOUT THE PRIOR WRITTEN CONSENT OF THE SERIES A2 NOTEHOLDERS AND THAT, PRIOR
TO THE OCCURRENCE OF A CONVERSION EVENT, A SERIES A2 NOTEHOLDER SHALL NOT HAVE
THE RIGHT TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANY PERSON THAT IS
NOT AN ELIGIBLE TRANSFEREE.  THIS AGREEMENT SHALL CREATE AND CONSTITUTE THE
CONTINUING OBLIGATION OF THE PARTIES HERETO IN ACCORDANCE WITH ITS TERMS, AND
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL SUCH TIME AS ALL AMOUNTS PAYABLE
WITH RESPECT TO THE SERIES A2 NOTES SHALL HAVE BEEN PAID IN FULL.

 


SECTION 8.05.          GOVERNING LAW; JURISDICTION.  THIS SERIES A2 NOTE
PURCHASE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.  EACH OF THE PARTIES TO

 

24

--------------------------------------------------------------------------------


 


THIS AGREEMENT HEREBY AGREES TO THE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING
JURISDICTION TO REVIEW THE JUDGMENTS THEREOF.  EACH OF THE PARTIES HEREBY WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.

 


SECTION 8.06.          NO PROCEEDINGS.  (A)  WEST AGREES THAT SO LONG AS ANY OF
ANY CP NOTEHOLDER’S COMMERCIAL PAPER NOTES SHALL BE OUTSTANDING OR THERE SHALL
NOT HAVE ELAPSED ONE YEAR PLUS ONE DAY SINCE THE LAST DAY ON WHICH ANY OF SUCH
CP NOTEHOLDER’S COMMERCIAL PAPER NOTES SHALL HAVE BEEN OUTSTANDING, IT SHALL NOT
FILE, OR JOIN IN THE FILING OF, A PETITION AGAINST SUCH CP NOTEHOLDER UNDER THE
FEDERAL BANKRUPTCY CODE, OR JOIN IN THE COMMENCEMENT OF ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY, LIQUIDATION OR OTHER SIMILAR PROCEEDING
AGAINST SUCH CP NOTEHOLDER.

 


(B)           EACH OF THE SERIES A2 NOTEHOLDERS AGREES THAT SO LONG AS THE
SERIES A2 NOTES SHALL BE OUTSTANDING OR THERE SHALL NOT HAVE ELAPSED ONE YEAR
PLUS ONE DAY SINCE THE LAST DAY ON WHICH THE SERIES A2 NOTES SHALL HAVE BEEN
OUTSTANDING, IT SHALL NOT FILE, OR JOIN IN THE FILING OF, A PETITION AGAINST
WEST UNDER THE FEDERAL BANKRUPTCY CODE, OR JOIN IN THE COMMENCEMENT OF ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, LIQUIDATION OR OTHER
SIMILAR PROCEEDING AGAINST WEST.


 


SECTION 8.07.          EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.

 


SECTION 8.08.          LIMITED RECOURSE.  THE OBLIGATIONS OF WEST UNDER THIS
AGREEMENT SHALL BE PAYABLE ONLY OUT OF THE COLLATERAL AND THE SERIES A2
NOTEHOLDERS SHALL NOT LOOK TO ANY PROPERTY OR ASSETS OF WEST, OTHER THAN TO THE
COLLATERAL REMAINING AFTER ALL OBLIGATIONS OF WEST UNDER THE INDENTURE ARE
SATISFIED. TO THE EXTENT THAT THE PROCEEDS OF THE COLLATERAL AFTER APPLICATION
IN ACCORDANCE WITH THE PROVISIONS OF THE INDENTURE ARE INSUFFICIENT TO SATISFY
THE OBLIGATIONS OF WEST UNDER THE INDENTURE AND UNDER THIS AGREEMENT, WEST SHALL
HAVE NO FURTHER OBLIGATION IN RESPECT HEREOF AND ANY REMAINING OUTSTANDING
OBLIGATION SHALL BE EXTINGUISHED.

 


SECTION 8.09.          SURVIVAL.  ALL REPRESENTATIONS, WARRANTIES, GUARANTIES
AND INDEMNIFICATIONS (INCLUDING THE PAYMENT OBLIGATIONS IN ARTICLE VII HEREOF)
CONTAINED IN THIS AGREEMENT AND IN ANY DOCUMENT, CERTIFICATE OR STATEMENT
DELIVERED PURSUANT HERETO OR IN CONNECTION HEREWITH SHALL SURVIVE THE SALE AND
TRANSFER OF THE SERIES A2 NOTES.

 


SECTION 8.10.          APPOINTMENT OF AGENT FOR SERVICE OF PROCESS.  WEST HEREBY
APPOINTS CORPORATION SERVICE COMPANY HAVING AN ADDRESS AT 1133 AVENUE OF THE
AMERICAS, NEW YORK, NEW YORK 10036 AS ITS AGENT FOR SERVICE OF PROCESS IN THE
STATE OF NEW YORK.

 

[Signatures on next page]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Series A2 Note Purchase and
Loan Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

as Issuer,

 

 

 

 

 

By:

/s/ Monica J. Burke

 

 

 

Name: Monica J. Burke

 

 

 

Title:   Controlling Trustee

 

 

 

 

 

 

 

 

 

 

WILLIS LEASE FINANCE CORPORATION,

 

as Servicer,

 

 

 

 

 

 

 

 

 

 

By:

/s/ Monica J. Burke

 

 

 

Name: Monica J. Burke

 

 

 

Title:   Executive Vice President
Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

FORTIS CAPITAL CORP.

 

as a Series A2 Noteholder

 

 

 

 

 

 

 

 

 

By:

/s/ John W. Benton

 

 

 

Name: John W. Benton

 

 

 

Title:   President

 

 

 

 

 

 

 

 

 

 

HSH NORDBANK AG

 

 

as a Series A2 Noteholder

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jack Campbell

 

 

 

Name: Jack Campbell

 

 

 

Title:   Senior Vice President

 

 

 

 

 

 

 

 

 

 

By:

/s/ Hari Raghavan

 

 

 

Name: Hari Raghavan

 

 

 

Title:   Senior Vice President

 

 

Signature Page
to
Series A2 Note Purchase and Loan Agreement

 

--------------------------------------------------------------------------------


 

SERIES A2 NOTE PURCHASE AND LOAN AGREEMENT

SCHEDULE 1

 

 

MAXIMUM COMMITMENTS OF SERIES A2 NOTEHOLDERS

AND LOANS ON INITIAL CLOSING DATE

 

--------------------------------------------------------------------------------


 

SERIES A2 NOTE PURCHASE AND LOAN AGREEMENT

SCHEDULE 1

 

ADDRESSES OF SERIES A2 NOTEHOLDERS

 

2

--------------------------------------------------------------------------------


 

SERIES A2 NOTE PURCHASE AND LOAN AGREEMENT

EXHIBIT A

 

FORM OF LOAN REQUEST

 

Date:                                                    

 

[                         ]
[                         ]
New York, New York [      ]
Attention:     [                      ]

 

Fax:         [                             ]

 

RE:                              Series A2 Note Purchase and Loan Agreement (the
“Agreement”), dated as of August 9, 2005 among Willis Lease Finance Corporation
(“Willis”), Willis Engine Securitization Trust (“WEST”), Fortis Capital Corp.
and HSH Nordbank AG

 

Pursuant to Section 2.4(b) of the Agreement, WEST hereby requests a Loan on
                                                 (the “Funding Date”) in the
aggregate principal amount of $                                .  The
undersigned requests that the Loan amount be deposited in the following account:

 

The undersigned does hereby certify that (i) the representations, warranties and
covenants contained in the Series A2 Related Documents are true and correct as
of the date hereof; (ii) WEST has performed all agreements contained in the
Series A2 Transaction Documents to be performed on its part at or prior to the
date hereof; (iii) no Event of Default, Servicer Termination Event or Early
Amortization Event has occurred and is continuing and no fact, condition or
event exists or has occurred which would, upon the giving of notice or the
passage of time or both, constitute an Event of Default, Servicer Termination
Event or Early Amortization Event; (iv) on the Funding Date, after such Loan is
funded, the aggregate Outstanding Principal Balance of the Series A2 Notes will
not exceed the aggregate Series A2 Maximum Principal Balances of the Series A2
Notes or aggregate Maximum Commitments of the holders of the Series A2 Notes;
(v) no proceeding is pending which would prohibit consummation of the
transactions contemplated by the Series A2 Related Transaction Documents, and
(vi) the proceeds of the Loan will be used for the following purposes, as
indicated:

 

To acquire the Third Remaining Engine or an Additional Engine

 

To fund a Discretionary Engine Modification

 

A-1

--------------------------------------------------------------------------------


 

To increase the Available Collections Amount on the following Payment Date:

 

If the proceeds of the Loan are being used to acquire the Third Remaining Engine
or an Additional Engine, the following Engine Information is provided.

 

Capitalized terms used but not defined herein have the meanings set forth in the
Agreement.

 

By:

 

 

Name:

 

 

Title:

 

 

 

A-2

--------------------------------------------------------------------------------


 

SERIES A2 NOTE PURCHASE AND LOAN AGREEMENT

EXHIBIT B

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

A-3

--------------------------------------------------------------------------------